Exhibit 10.1

Execution Version

THIRD AMENDMENT TO DELAYED DRAW TERM LOAN CREDIT AGREEMENT,

JOINDER, WAIVER, CONSENT AND OMNIBUS AMENDMENT AGREEMENT

THIRD AMENDMENT TO DELAYED DRAW TERM LOAN CREDIT AGREEMENT, JOINDER, WAIVER,
CONSENT AND OMNIBUS AMENDMENT AGREEMENT (this “Amendment”), dated as of
December 28, 2012 by and among Par Petroleum Corporation, a Delaware corporation
(the “Borrower”), the Guarantors party thereto (the “Guarantors” and together
with the Borrower, each a “Credit Party” and collectively, the “Credit
Parties”), the undersigned Lenders party hereto, and Jefferies Finance LLC, as
administrative agent (the “Administrative Agent”).

WHEREAS, the Credit Parties, Jefferies Finance LLC, as administrative agent, and
the Lenders party thereto from time to time entered into that certain Delayed
Draw Term Loan Credit Agreement dated as of August 31, 2012 (as amended by the
First Amendment dated September 28, 2012, as amended by the Second Amendment
dated effective November 29, 2012, and as may be amended, amended and restated,
modified, supplemented, extended, renewed, restated or replaced from time to
time, the “Credit Agreement”);

WHEREAS, the Borrower desires to acquire, directly or indirectly, all of the
issued and outstanding capital stock of Seacor Energy Inc., a Delaware
corporation (“Target”), on or before December 31, 2012;

WHEREAS, certain Lenders are willing to provide a term loan for the purpose of
financing the Borrower’s acquisition of Target and for the purposes of providing
cash collateral for a letter of credit facility with Compass Bank;

WHEREAS, following the Borrower’s acquisition of Target on or before
December 31, 2012, Target shall become a guarantor and a Credit Party under the
Credit Agreement and the other Loan Documents;

WHEREAS, the Borrower has requested that the Lenders agree to amend certain
provisions of the Credit Agreement; and

WHEREAS, the Borrower, the Guarantors, and the Lenders have agreed to so amend
the Credit Agreement subject to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

1. Defined Terms. All capitalized terms used herein (including the recitals
hereto) shall have the respective meaning assigned to such terms in the Credit
Agreement as amended by this Amendment, unless otherwise defined herein.



--------------------------------------------------------------------------------

2. Amendments to Credit Agreement.

(a) Appendix 1 of the Credit Agreement is hereby amended by (i) adding the new
defined terms which appear on Appendix 1-A to this Amendment in alphabetical
order and (ii) restating in their entirety the existing definitions for the
defined terms which appear on Appendix 1-B to this Amendment as they appear on
such Appendix 1-B.

(b) The Credit Agreement is hereby amended to add a new Appendix 2 to the Credit
Agreement, which sets forth the covenants and agreements of the Borrower, the
other Credit Parties, the Lenders and the Administrative Agent with respect to
Tranche B Loans and such Appendix 2 is hereby incorporated into the Credit
Agreement and made a part thereof (and the terms of Appendix 2 shall be treated
for all purposes as if they are terms of the Credit Agreement itself).

(c) The Credit Agreement is hereby amended to add a new Appendix 3 to the Credit
Agreement, which sets forth the agreements of the Borrower, the other Credit
Parties, the Tranche B Lenders and the Administrative Agent with respect to the
conditions precedent to making Tranche B Loans and such Appendix 3 is hereby
incorporated into the Credit Agreement and made a part thereof (and the terms of
Appendix 3 shall be treated for all purposes as if they are terms of the Credit
Agreement itself).

(d) Section 2.6(b) of the Credit Agreement is hereby deleted and replaced with
the following:

“(b) Notwithstanding the foregoing, from and after the date that an Event of
Default shall have occurred and be continuing (including, without limitation, at
any time during an Interest Period), at the request of the Requisite Lenders
(which such request may be made by the Administrative Agent at the direction of
the Requisite Lenders), (i) all outstanding Obligations shall, to the extent
permitted by applicable law, bear interest at a rate per annum equal to
11.75%, per annum (or 2% plus the rate otherwise applicable to such Obligations
as provided in Section 2.6(a)(i)) (the “Default Rate”) and (ii) all interest
accrued and accruing shall be payable in cash on demand; provided, that, from
and after the occurrence of any Event of Default under Section 7.1(e), all
outstanding Obligations shall, to the extent permitted by applicable law, bear
interest at the Default Rate automatically and without any notice from
Administrative Agent, the Requisite Lenders or any other Person.”

(e) Section 2.8(a)(i), (ii), (iii), (iv) and (v) (Optional Payments) of the
Credit Agreement is amended such that in each case where the term “Obligations”
appears, the parenthetical phrase “(exluding Tranche B Obligations)” shall be
inserted immediately thereafter. The parties agree that the Repayment Premium
and Applicable Premium do not apply to Tranche B Obligations.

 

2



--------------------------------------------------------------------------------

(f) Sections 2.8(c), (d), (e), (f), (g) and (h) of the Credit Agreement are
deleted in their entirety and replaced with the following:

“(c) Asset Sales.

(i) Not later than five (5) Business Days following the receipt of any Net Cash
Proceeds of any Disposition of any Property of any Credit Party (except for
Dispositions of the JV Interests or of the type described in Sections 2.8(e),
(f) and (g)) now owned or hereafter acquired, such Credit Party shall apply 100%
of such Net Cash Proceeds to make repayments of the Obligations, if any are then
outstanding, in accordance with Sections 2.8(h) and (i); provided that no such
repayment shall be required under this Section 2.8(c) with respect to (A) the
Disposition of Property that constitutes a Casualty Event, (B) Dispositions for
fair market value resulting in no more than $100,000 in Net Cash Proceeds per
Disposition (or series of related Dispositions) and less than $200,000 in
aggregate Net Cash Proceeds before the Maturity Date, (C) any Disposition to the
extent no Obligations are then outstanding on the date of receipt of such Net
Cash Proceeds, or (D) Dispositions permitted by Section 6.4(b)(i), (ii),
(iii) (other than subclause (B) of Section 6.4(b)(iii)), (iv), (v), (vii),
(viii) and (ix); and provided, further that so long as no Default or Event of
Default shall have occurred and be continuing or arise therefrom, the Borrower
shall have the option upon written notice stating its intention to the
Administrative Agent and each Lender (or by filing materials with the SEC
stating Borrower’s intention and contemporaneously delivering such materials to
the Administrative Agent and each Lender) within ten (10) Business Days of
receipt of Net Cash Proceeds from any Disposition, directly or through one or
more Credit Party, to invest or commit to invest such Net Cash Proceeds in an
amount such that the aggregate amount of all Net Cash Proceeds from any
Disposition reinvested as described in clauses (I) and (II) below pursuant to
this proviso (and not applied to the Obligations pursuant to this
Section 2.8(c)) shall not exceed an amount equal to $25,000,000 in the aggregate
(I) within one (1) year of receipt thereof in long term productive assets of the
general type used in the business of the Credit Parties, including through
Acquisitions permitted hereunder, provided that if any amount is so committed to
be reinvested within such one-year period, but is not reinvested within the
later to occur of (x) six (6) months of the date of such commitment and (y) the
end of such one-year period, the Borrower shall repay the Obligations in
accordance with this Section 2.8(c) without giving further effect to such
reinvestment right or (II) as a capital contribution or loan to the JV Company
within ten (10) Business Days of receipt thereof, provided that if any amount is
so committed to be reinvested but is not reinvested within ten (10) Business
Days of receipt of such Net Cash Proceeds, the Borrower shall repay the
Obligations in accordance with this Section 2.8(c) without giving further effect
to such reinvestment right; and

 

3



--------------------------------------------------------------------------------

(ii) Not later than one (1) Business Day following the receipt of any Net Cash
Proceeds from the Disposition of the JV Interests, such Credit Party shall,
subject to the Intercreditor Agreement apply 100% of such Net Cash Proceeds to
make repayments of the Obligations (excluding Tranche B Obligations), if any are
then outstanding, in accordance with Sections 2.8(h); provided that no such
repayment shall be required under this Section 2.8(c) with respect to any
Disposition to the extent no Obligations are then outstanding on the date of
receipt of such Net Cash Proceeds.

(d) Debt Issuance. Not later than one (1) Business Day following the receipt of
any Net Cash Proceeds of any Debt Issuance (including the issuance of any
Permitted Subordinated Debt) by any Credit Party, the Borrower shall make
repayments of the Obligations, if any are then outstanding, in accordance with
Sections 2.8(h) in an aggregate principal amount equal to 100% of such Net Cash
Proceeds; provided that, so long as no Default or Event of Default shall have
occurred and be continuing or arise therefrom, the Borrower shall have the
option upon written notice stating its intention to the Administrative Agent and
each Lender (or by filing materials with the SEC stating Borrower’s intention
and contemporaneously delivering such materials to the Administrative Agent and
each Lender) within ten (10) Business Days of receipt of Net Cash Proceeds from
any Debt Issuance, directly or through one or more Credit Party, to invest or
commit to invest such Net Cash Proceeds in investments permitted pursuant to
Section 6.7(g) or (k) within six (6) months of receipt thereof, provided that if
any amount is so committed to be reinvested but is not reinvested within six
(6) months of the date of receipt of such Net Cash Proceeds, the Borrower shall
repay the Obligations in accordance with this Section 2.8(d) without giving
further effect to such reinvestment right.

(e) JV Distributions. Not later than one (1) Business Day following the receipt
of any cash Dividends or other distributions by any Credit Party in respect of
any Credit Party’s ownership of the JV Interests, the Borrower shall make
repayments of the Obligations (excluding Tranche B Obligations), if any are then
outstanding in accordance with Sections 2.8(h) in an aggregate principal amount
equal to 100% of such cash Dividends or other distributions, provided, however,
that (i) the Borrower shall only be required to make such repayment after a
Credit Party has received aggregate cash Dividends or other distributions
totaling in excess of $250,000 in respect of any Credit Party’s ownership of the
JV Interests and (ii) no such repayment shall be required under this
Section 2.8(e) to the extent that such Dividends or other distributions are
intended to be used by Borrower or the applicable Credit Party to pay Taxes
attributable to such JV Interests and Dividends and distributions received
thereunder that are owed by the Borrower or the applicable Credit Party and such
Dividends and distributions are in fact so used.

 

4



--------------------------------------------------------------------------------

(f) Casualty Events. Not later than five (5) Business Days following the receipt
of any Net Cash Proceeds from a Casualty Event by any Credit Party, the Borrower
shall apply an amount equal to 100% of such Net Cash Proceeds to make repayments
of the Obligations in accordance with Sections 2.8(h); provided that no such
prepayment shall be required under this Section 2.8(f) with respect to any
Disposition of property which constitutes a Casualty Event resulting in no more
than $100,000 in Net Cash Proceeds per Casualty Event and less than $500,000 in
Net Cash Proceeds from Casualty Events in any fiscal year; provided, further:

(i) so long as no Default or Event of Default shall then exist or arise
therefrom, such proceeds shall not be required to be so applied on such date to
the extent that the Borrower shall, following the receipt of such Net Cash
Proceeds, have delivered a certificate to the Administrative Agent and each
Lender within ten (10) Business Days stating that such proceeds are expected to
be used to purchase replacement assets or repair such assets and, in each case,
to be used in connection with the purposes described in Section 5.9 or otherwise
in compliance with the terms of this Agreement no later than 365 days following
the date of receipt of the entire amount of such proceeds; provided that if the
property subject to such Casualty Event constituted Collateral under the
Security Instruments, then all property purchased with the Net Cash Proceeds
thereof pursuant to this subsection shall be made subject to the Lien granted
pursuant to the Security Instruments in favor of the Administrative Agent, for
its benefit and for the benefit of the other Secured Parties in accordance with
Sections 5.8, 5.11, and 5.12; and

(ii) if any portion of such Net Cash Proceeds shall not be so applied within
such 365-day period, such unused portion shall be applied on the last day of
such period as a mandatory prepayment as provided in this Section 2.8(f).

(g) Equity Issuances. No later than five (5) Business Days following the date of
receipt by the Borrower of any Net Equity Proceeds, the Borrower shall prepay
the Obligations in an aggregate amount equal to 75% (the “Equity Percentage”) of
such Net Equity Proceeds; provided, however, that so long as no Default or Event
of Default shall have occurred and be continuing, the Borrower shall have the
option upon written notice stating its intention to the Administrative Agent and
each Lender (or by filing materials with the SEC stating Borrower’s intention
and contemporaneously delivering such materials to the Administrative Agent and
each Lender) within ten (10) Business Days of receipt of such Net Equity
Proceeds, directly or through one or more Credit Party, to (A) invest or commit
to invest such Net Equity Proceeds (x) in investments permitted pursuant to
Section 6.7(g) or (k) within six (6) months from the date of receipt of such Net
Equity Proceeds; or (y) in long term productive assets of the general type used
in the business of the Credit Parties, including through Acquisitions permitted
hereunder, in each case, within one (1) year of receipt of such Net Equity
Proceeds or (B) to fund the Target’s activities within six (6) months from the
date of receipt of such Net Equity Proceeds, provided that, in the case of
investments

 

5



--------------------------------------------------------------------------------

described in clause (A)(x) above, if any amount is so committed to be reinvested
but is not so reinvested within six (6) months from the date of receipt of such
Net Equity Proceeds, or in the case of investments described in clause (A)(y)
above, if any amount is so committed to be reinvested within such one-year
period, but is not reinvested within such one-year period after the receipt of
such Net Equity Proceeds or as described in clause (B), within six (6) months
from the date of receipt of such Net Equity Proceeds, then, in each case, the
Borrower shall use 75% of the unused portion of such Net Equity Proceeds to
repay the Obligations in accordance with this Section 2.8(g) without giving
further effect to such reinvestment right.

(h) Application of Repayments.

(i) Subject to the provisions of this Section 2.8(h), prior to any optional or
mandatory prepayment hereunder, the Borrower shall specify the amount of such
prepayment in the notice of such prepayment pursuant to Section 2.8(h)(iii).

(ii) All amounts to be applied to the Obligations pursuant to Section 2.8(c)
through (g) shall be applied (a) first, to the repayment of Tranche B Loans and
other Tranche B Obligations until the Tranche B Obligations are paid in full,
and (b) second, to the repayment of the Loans and other Obligations then due and
payable; provided that, no Dividends or Net Cash Proceeds arising from JV
Interests or any other “Common Collateral” (as defined in the Intercreditor
Agreement) shall be used to pay all or any portion of the Tranche B Obligations.
Amounts to be applied pursuant to clause (a) of this Section 2.8(h)(ii) to the
repayment of Tranche B Obligations shall be applied (1) first, towards payment
of interest (including, but not limited to, any outstanding PIK-B Interest) and
fees then due in respect of Tranche B Loans, (2) second, towards payment of
principal of Tranche B Loans then due hereunder, and (3) third, towards payment
of the Tranche B Exit Fee, with all such amounts distributed ratably among the
Tranche B Lenders in accordance with the amounts of principal, interest and fees
then due to such Tranche B Lenders. Amounts to be applied pursuant to clause
(b) of this Section 2.8(h)(ii) to the repayment of Loans shall be applied to the
outstanding Loans, (x) first, towards payment of either the Applicable Premium
or Repayment Premium which is due in connection with such repayment, (y) second,
towards payment of interest (including, but not limited to, any outstanding PIK
Interest) and fees (other than the Applicable Premium or Repayment Premium) then
due hereunder, and (z) third, towards payment of principal of the Loans then due
hereunder, with all such amounts distributed ratably among the parties entitled
thereto in accordance with the amounts of principal, interest and fees then due
to such parties.

 

6



--------------------------------------------------------------------------------

(iii) Notice of Repayment. If the Borrower is required to make a repayment
pursuant to Sections 2.8(c), (d), (e), (f) or (g), the Borrower shall notify the
Administrative Agent by written notice of any repayment hereunder, not later
than 11:00 a.m., New York City time, one (1) Business Day before the date of
repayment. Each such notice shall specify the repayment date, the principal
amount of the Loans or Tranche B Loans to be repaid, the amount of accrued
interest due in connection therewith and, with respect to the Loans, any
Repayment Premium or Applicable Premium, if applicable. Promptly following
receipt of any such notice, the Administrative Agent shall advise the Lenders of
the contents thereof. Such notice to the Lenders may be by electronic
communication. Each repayment of any or all of the Loans or Tranche B Loans
shall be applied according to Section 2.8(h). Repayments shall be accompanied by
accrued interest to the extent required by Section 2.05 of Appendix 2 and
Section 2.6.”

(g) Section 2.9(a) of the Credit Agreement is hereby deleted and replaced with
the following:

“(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender;

(ii) subject any recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement, the Loans or
Tranche B Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other recipient of making, converting to, continuing or
maintaining any Loan or Tranche B Loans or of maintaining its obligation to make
any such Loan or such Tranche B Loans, or to reduce the amount of any sum
received or receivable by such Lender, or other recipient hereunder (whether of
principal, interest or any other amount) then, upon request of such Lender, or
other recipient, the Borrower will pay to such Lender or other recipient, as the
case may be, such additional amount or amounts as will compensate such Lender or
other recipient, as the case may be, for such additional costs incurred or
reduction suffered.”

 

7



--------------------------------------------------------------------------------

(h) Section 2.9(b) of the Credit Agreement is hereby deleted and replaced with
the following:

“(b) If any Lender determines (in good faith, but in its sole absolute
discretion) that any Change in Law regarding capital requirements has or would
have the effect of reducing the rate of return on such Lender’s capital or on
the capital of such Lender’s holding company, if any, as a consequence of this
Agreement, the Loans or Tranche B Loans made by such Lender, to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy),
then from time to time the Borrower will pay to such Lender, as the case may be,
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.”

(i) The first sentence of Section 2.10 (Breakage Payments) of the Credit
Agreement is hereby deleted and replaced with the following sentence:

“In the event of the failure to borrow or prepay any Loan or Tranche B Loan on
the date specified in any notice delivered pursuant hereto then, in any such
event, the Borrower shall compensate each Lender for the loss, cost and expense
(but excluding consequential damages and loss of anticipated profits), if any,
attributable to such event.”

(a) Section 2.11(b) of the Credit Agreement is hereby deleted and replaced with
the following:

“(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (subject to the priorities set
forth in Section 7.6 in the case of proceeds received by the Administrative
Agent in respect of any sale of, collection from or realization upon all or any
part of the Collateral pursuant to the exercise by the Administrative Agent of
its remedies) (i) first, towards payment of either the Applicable Premium or
Repayment Premium which is due in connection with any repayment, (ii) second,
towards payment of interest (including, but not limited to, any outstanding PIK
Interest and PIK-B Interest) and fees (other than the Applicable Premium or
Repayment Premium) then due with respect to the Loans and the Tranche B Loans
hereunder, and (iii) third, towards payment of principal then due hereunder with
respect to the Loans and the Tranche B Loans, with all such amounts distributed
ratably among the parties entitled thereto in accordance with the amounts of
principal, interest and fees then due to such parties.”

(b) Section 2.11(c) of the Credit Agreement is hereby deleted and replaced with
the following:

“(c) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Obligations resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans or Tranche B Loans and accrued
interest

 

8



--------------------------------------------------------------------------------

thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans or Tranche B Loans, as applicable, of other Lenders
to the extent necessary so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans or Tranche B Loans; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or Tranche B Loans to any assignee or participant, other than to any
Credit Party or its Affiliates (as to which the provisions of this paragraph
shall apply). Each Credit Party consents to the foregoing and agrees, to the
extent it may effectively do so under applicable law, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against such
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Credit
Party in the amount of such participation. If under applicable Debtor Relief Law
any Secured Party receives a secured claim in lieu of a setoff or counterclaim
to which this Section 2.11(c) applies, such Secured Party shall to the extent
practicable, exercise its rights in respect of such secured claim in a manner
consistent with the rights to which the Secured Party is entitled under this
Section 2.11(c) to share in the benefits of the recovery of such secured claim.”

(c) The first sentence of Section 2.13(a) (Mitigation of Obligations) of the
Credit Agreement is hereby deleted and replaced with the following sentence:

“If any Lender requests compensation under Section 2.9, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.12, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans and Tranche B Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section 2.9
or 2.12, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous in any material respect to such Lender.”

(d) Clause (ii) of Section 2.13(b) (Replacement of Lenders) of the Credit
Agreement is hereby deleted and replaced with the following clause:

 

9



--------------------------------------------------------------------------------

“(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and Tranche B Loans, accrued interest
thereon, accrued fees and and all other amoutns payable to it hereunder
(assuming for this purpose that the Loans and Tranche B Loans owing to such
Lender were being prepaid) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts);”

(e) Section 4.8(a) of the Credit Agreement is hereby amended to add the
following sentence at the end of such section: “The proceeds of Tranche B Loans
will be used by Borrower for the purposes described in Section 5.9.”

(f) The first sentence of Section 4.8(c) of the Credit Agreement is hereby
deleted and replaced with the following sentence:

“No proceeds of any Loan or Tranche B Loan will be used, whether directly or
indirectly and whether immediately, incidentally or ultimately, for any purpose
that entails a violation of, or that is inconsistent with Regulation T, U or X
or any other provisions of the regulations of the Federal Reserve Board.”

(g) Clause (a) of Section 18 (Solvency) of the Credit Agreement is hereby
deleted and replaced with the following clause

“(a) the Loans and Tranche B Loans,”

(h) Section 4.24 (Foreign Assets Control Regulations) of the Credit Agreement is
hereby amended by inserting the phrase “or Tranche B Loans” immediately after
the word “Loans”.

(i) Section 4.25 (Anti-Terrorism Law) of the Credit Agreement is hereby amended
by inserting the phrase “or Tranche B Loans” immediately after the word “Loans”
in each instance that the word “Loans” appears.

(j) Section 5.4(c) of the Credit Agreement is hereby amended by inserting the
phrase “or Tranche B Loans” immediately after the word “Loans” in each instance
that the word “Loans” appears.

(k) Section 5.9 (Use of Proceeds) of the Credit Agreement is hereby amended to
add the following sentence at the end of such section: “Borrower shall use the
proceeds of Tranche B Loans to consummate the Target Acquisition on or before
December 31, 2012, to repay the Tranche B Loans, to pay transaction costs and
expenses incurred in connection with or related to the Target Acquisition, to
cash collateralize its obligations under the Compass LC Facility, and for
working capital and general corporate purposes.”

(l) The first sentence of Section 5.11 (Further Assurances; Cure of Title
Defects) of the Credit Agreement is hereby deleted and replaced with the
following sentence:

 

10



--------------------------------------------------------------------------------

“Each Credit Party shall, cure promptly any defects in the creation and issuance
of the Loans, Tranche B Loans or any Notes and the execution and delivery of the
Security Instruments and this Agreement.”

(m) Section 6.1 (Liens, Etc.) of the Credit Agreement is amended to delete the
period at the end of clause (l) thereof and to replace it with a semicolon, and
to add new clause (m) after such clause (l) as follows: “and (m) any Liens on
cash collateral and the Segregated Account securing Debt under the Compass LC
Facility to the extent such Debt is permitted to be incurred under
Section 6.2(l) of this Agreement; provided that at any time an Event of Default
exists and the Borrower shall have pledged cash collateral in an amount greater
than 105% of the letter of credit exposure then outstanding under the Compass LC
Facility at such time (the “Excess Funds”), upon notice from the Requisite
Lenders and Requisite Tranche B Lenders, the Borrower shall, within seven
(7) Business Days thereof, cause the transfer of such Excess Funds from the
Segregated Account into one of Borrower’s Deposit Accounts subject to an account
control agreement in favor of the Agent.”

(n) Section 6.2 (Debts, Guarantees, and Other Obligations) of the Credit
Agreement is amended to delete the period at the end of clause (k) thereof and
to replace it with a semicolon, and to add a new clause (l) after such clause
(k) as follows: “and (l) Debt of the Borrower owing under the Compass LC
Facility or letters of credit issued from time to time under the Compass LC
Facility, so long as the the maximum aggregate amount of obligations owing with
respect to such Debt shall not exceed $40,000,000 at any time and such Debt was
cash-collateralized by the applicable Credit Party at the time it was incurrred
and such Debt continues to be cash collateralized at all times.”

(o) Section 6.7(g) (Investments) of the Credit Agreement is hereby amended to
delete the semicolon at the end of clause (iv) thereof, and to add a new clause
(v) after such clause (iv) as follows: “, or (v) with the proceeds of Tranche B
Loans, in accordance with the Third Amendment;”

(p) Section 6.13 (Use of Proceeds) of the Credit Agreement is hereby deleted and
replaced with the following sentence:

“No Credit Party will permit the proceeds of any Loans or Tranche B Loans to be
used for any purpose other than those permitted by Section 5.9. No Credit Party
will engage in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulation U). No Credit Party nor
any Person acting on behalf of such Credit Party has taken or shall take, nor
permit any of the Credit Parties to take any action which might cause any of the
Loan Documents to violate Regulation T, U or X or any other regulation of the
Board of Governors of the Federal Reserve System or to violate Section 7 of the
Securities Exchange Act of 1934 or any rule or regulation thereunder, in each
case as now in effect or as the same may hereinafter be in effect, including
without limitation, the use of the proceeds of the Loans or Tranche B Loans to
purchase or carry any margin stock in violation of Regulation T, U or X.”

 

11



--------------------------------------------------------------------------------

(q) Section 6.18 (Anti-Terrorism; Anti Money Laundering) of the Credit Agreement
is hereby amended to add a new clause (c) at the end of such section as follows:
“(c) Cause or permit any of the funds of such Credit Party that are used to
repay Tranche B Obligations to be derived from any unlawful activity with the
result that the making of Tranche B Loans would be in violation of law.”

(r) Section 6.19 (Embargoed Person) of the Credit Agreement is deleted in its
entirety and replaced with the following:

“No Credit Party shall cause or permit (a) any of the funds or properties of the
Credit Parties that are used to repay the Loans or Tranche B Loans to constitute
property of, or be beneficially owned directly or indirectly by, any person
subject to sanctions or trade restrictions under United States law (“Embargoed
Person” or “Embargoed Persons”) that is identified on the “List of Specially
Designated Nationals and Blocked Persons” (the “SDN List”) maintained by OFAC
and/or on any other similar list (“Other List”) maintained by OFAC pursuant to
any authorizing statute including, but not limited to, the International
Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The Trading with the
Enemy Act, 50 U.S.C. App. 1 et seq., and any executive order or regulation
promulgated thereunder with the result that the investment in the Credit Parties
(whether directly or indirectly) is prohibited by law, or the Loans or Tranche B
Loans made by the Lenders would be in violation of law, the executive order, any
related enabling legislation or any other similar executive orders
(collectively, “Executive Orders”), or (2) any Embargoed Person to have any
direct or indirect interest, of any nature whatsoever in the Credit Parties,
with the result that the investment in the Credit Parties (whether directly or
indirectly) is prohibited by law or the Loans or Tranche B Loans are in
violation of law.”

(s) Section 6.20(a) of the Credit agreement is deleted in its entirety and the
following is substituted therefor: “(a) the prepayment of the Loans or Tranche B
Loans in accordance with the terms of this Agreement,”.

(t) Section 6.25 (JV Holding Sub) of the Credit Agreement is hereby amended by
insterting the phrase “(other than any Tranche B Obligations)” in clause
(B) thereof immediately after the phrase “the Obligations”.

(u) Section 7.6 (Application of Proceeds) of the Credit Agreement is hereby
deleted and replaced with the following:

“Section 7.6 Application of Proceeds. From and during the continuance of any
Event of Default, any monies or Property (excluding the Target Property or
monies arising from the Target Property or identifiable proceeds of the Tranche
B Loans) actually received by Administrative Agent pursuant to this Agreement or
any other Loan Document, the exercise of any rights or remedies under any
Security Instrument or any other agreement with any Credit Party which secures
any of the Obligations, shall be applied in the following order:

 

12



--------------------------------------------------------------------------------

(a) First, to the payment of all reasonable costs and expenses, fees,
commissions and taxes of such sale, collection or other realization including
compensation to the Administrative Agent and its agents and counsel, and all
expenses, liabilities and advances made or incurred by the Administrative Agent
in connection therewith and all other amounts for which the Administrative Agent
is entitled to indemnification pursuant to the provisions of any Loan Document,
together with interest on each such amount at the highest rate then in effect
under this Agreement from and after the date such amount is due, owing or unpaid
until paid in full;

(b) Second, to the payment of all other reasonable costs and expenses of such
sale, collection or other realization including compensation to the other
Secured Parties and their agents and counsel and all costs, liabilities and
advances made or incurred by the other Secured Parties in connection therewith
to which the Secured Parties are entitled to reimbursement pursuant to the terms
of any Loan Documents, together with interest on each such amount at the highest
rate then in effect under this Agreement from and after the date such amount is
due, owing or unpaid until paid in full;

(c) Third, without duplication of amounts applied pursuant to clauses (a) and
(b) above, to the payment in full in cash, pro rata, of interest and other
amounts constituting Obligations (other than Tranche B Obligations and the
principal amount of the Loans) and any fees, premiums and any interest accrued
thereon, in each case equally and ratably in accordance with the respective
amounts thereof then due and owing;

(d) Fourth, to the payment in full in cash, pro rata, of principal amount of the
Obligations (excluding Tranche B Obligations); and

(e) Fifth, unless such monies or Property are attributable to the JV Interests
or any other “Common Collateral” (as defined in the Intercreditor Agreement”),
the payment in full in cash, pro rata, of interest and other amounts
constituting Tranche B Obligations (other than the principal amount of Tranche B
Loans) and any fees, premiums and any interest accrued thereon, in each case,
equally and ratably in accordance with the respective amount thereof then due
and owing;

(f) Sixth, unless such monies or Property are attributable to the JV Interests
or any other “Common Collateral” (as defined in the Intercreditor Agreement”),
to the payment in full in cash, pro rata, of the principal amount of Tranche B
Loans; and

 

13



--------------------------------------------------------------------------------

(g) Seventh, the balance, if any, to the person lawfully entitled thereto
(including the applicable Credit Party or its successors or assigns) or as a
court of competent jurisdiction may direct.

In the event that any such proceeds are insufficient to pay in full the items
described in foregoing clauses (a) through (f) of this Section 7.6, the Credit
Parties shall remain liable, jointly and severally, for any deficiency.

From and during the continuance of any Event of Default, any identifiable
proceeds of the Tranche B Loans, or any Target Property or monies arising from
the Target Property actually received by Administrative Agent pursuant to this
Agreement or any other Loan Document, the exercise of any rights or remedies
under any Security Instrument or any other agreement with any Credit Party which
secures any of the Obligations, shall be applied in the following order:

(a) First, to the payment of all reasonable costs and expenses, fees,
commissions and taxes of such sale, collection or other realization including
compensation to the Administrative Agent and its agents and counsel, and all
expenses, liabilities and advances made or incurred by the Administrative Agent
in connection therewith and all other amounts for which the Administrative Agent
is entitled to indemnification pursuant to the provisions of any Loan Document,
together with interest on each such amount at the highest rate then in effect
under this Agreement from and after the date such amount is due, owing or unpaid
until paid in full;

(b) Second, to the payment of all other reasonable costs and expenses of such
sale, collection or other realization including compensation to the other
Secured Parties and their agents and counsel and all costs, liabilities and
advances made or incurred by the other Secured Parties in connection therewith
to which the Secured Parties are entitled to reimbursement pursuant to the terms
of any Loan Documents, together with interest on each such amount at the highest
rate then in effect under this Agreement from and after the date such amount is
due, owing or unpaid until paid in full;

(c) Third, without duplication of amounts applied pursuant to clauses (a) and
(b) above, to the payment in full in cash, pro rata, of interest and other
amounts constituting Tranche B Obligations (other than the principal amount of
the Tranche B Loans) and any fees, premiums and any interest accrued on the
Tranche B Loans, in each case equally and ratably in accordance with the
respective amounts thereof then due and owing;

(d) Fourth, to the payment in full in cash, pro rata, of principal amount of
Tranche B Obligations; and

(e) Fifth, to the payment in full in cash, pro rata, of interest and other
amounts constituting Obligations (other than principal on the Loans) and any
fees, premiums and any interest accrued thereon, in each case, equally and
ratably in accordance with the respective amount thereof then due and owing;

 

14



--------------------------------------------------------------------------------

(f) Sixth, to the payment in full in cash, pro rata, of principal amount of the
Loans and any premium thereon and any interest accrued thereon; and

(g) Seventh, the balance, if any, to the person lawfully entitled thereto
(including the applicable Credit Party or its successors or assigns) or as a
court of competent jurisdiction may direct.

In the event that any such proceeds are insufficient to pay in full the items
described in foregoing clauses (a) through (f) of this Section 7.6, the Credit
Parties shall remain liable, jointly and severally, for any deficiency.”

(v) Section 8.8 (Indemnification) of the Credit Agreement is deleted in its
entirety and replaced with the following:

“Section 8.8 Indemnification. THE LENDERS SEVERALLY AGREE TO INDEMNIFY THE
ADMINISTRATIVE AGENT AND EACH AFFILIATE THEREOF AND THEIR RESPECTIVE DIRECTORS,
OFFICERS, EMPLOYEES, AND AGENTS (TO THE EXTENT NOT REIMBURSED BY ANY CREDIT
PARTY AND WITHOUT LIMITING THE OBLIGATION OF THE CREDIT PARTIES TO DO SO),
ACCORDING TO THEIR RESPECTIVE PRO RATA SHARES IN EFFECT ON THE DATE ON WHICH
INDEMNIFICATION IS SOUGHT UNDER THIS SECTION 8.8 (OR, IF INDEMNIFICATION IS
SOUGHT AFTER THE DATE UPON WHICH ALL COMMITMENTS SHALL HAVE TERMINATED AND THE
OBLIGATIONS SHALL HAVE BEEN PAID IN FULL, RATABLY IN ACCORDANCE WITH SUCH
OUTSTANDING LOANS, TRANCHE B LOANS AND COMMITMENTS AS IN EFFECT IMMEDIATELY
BEFORE SUCH DATE), FROM AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS,
LOSSES, DAMAGES, FINES, PENALTIES, ACTIONS, CLAIMS, JUDGMENTS, SUITS,
LITIGATION, INVESTIGATIONS, INQUIRIES OR PROCEEDINGS, COSTS, EXPENSES, OR
DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER WHICH AT ANY TIME (WHETHER BEFORE
OR AFTER THE PAYMENT OF THE LOANS OR TRANCHE B LOANS) MAY BE IMPOSED ON,
INCURRED BY, OR ASSERTED AGAINST THE ADMINISTRATIVE AGENT IN ANY WAY RELATING TO
OR ARISING OUT OF THIS AGREEMENT, THE COMMITMENTS OR ANY OTHER LOAN DOCUMENT OR
ANY ACTION TAKEN OR OMITTED BY THE ADMINISTRATIVE AGENT UNDER THIS AGREEMENT,
THE COMMITMENTS OR ANY OTHER LOAN DOCUMENT (INCLUDING IN ALL CASES, WHETHER OR
NOT CAUSED OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE CONTRIBUTORY
OR SOLE NEGLIGENCE OF THE ADMINISTRATIVE AGENT OR ANY RELATED

 

15



--------------------------------------------------------------------------------

PERSON), AND INCLUDING, WITHOUT LIMITATION, ENVIRONMENTAL CLAIMS AND ANY
LIABILITIES ARISING UNDER ENVIRONMENTAL LAW, PROVIDED THAT NO LENDER SHALL BE
LIABLE FOR ANY PORTION OF SUCH LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES,
PENALTIES, ACTIONS, JUDGMENTS, CLAIMS, SUITS, LITIGATIONS, INVESTIGATIONS,
INQUIRIES OR PROCEEDINGS, COSTS, EXPENSES, OR DISBURSEMENTS RESULTING FROM THE
ADMINISTRATIVE AGENT’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS DETERMINED BY A
COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT. WITHOUT
LIMITATION OF THE FOREGOING, EACH LENDER AGREES TO REIMBURSE THE ADMINISTRATIVE
AGENT PROMPTLY UPON DEMAND FOR ITS RATABLE SHARE OF ANY OUT OF POCKET EXPENSES
(INCLUDING COUNSEL FEES) INCURRED BY THE ADMINISTRATIVE AGENT IN CONNECTION WITH
THE PREPARATION, EXECUTION, DELIVERY, ADMINISTRATION, MODIFICATION, AMENDMENT,
OR ENFORCEMENT (WHETHER THROUGH NEGOTIATIONS, LEGAL PROCEEDINGS, OR OTHERWISE)
OF, OR LEGAL ADVICE IN RESPECT OF RIGHTS OR RESPONSIBILITIES UNDER, THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, TO THE EXTENT THAT ADMINISTRATIVE AGENT IS
NOT REIMBURSED FOR SUCH BY ANY CREDIT PARTY. To the extent that the indemnity
obligations provided in this Section 8.8 are for the benefit of the
Administrative Agent as the named secured party under the Liens granted under
the Security Instruments, each Lender hereby agrees that if such Lender ceases
to be a Lender hereunder but Obligations owing to such Lender or an Affiliate of
such Lender continue to be secured by such Liens, then such Lender shall
continue to be bound by the provisions of this Section 8.8 until such time as
such Obligations have been satisfied or terminated in full and subject to the
terms of the last sentence of Section 10.9. The agreements in this Section 8.8
shall survive the payment of the Loans, Tranche B Loans and all other amounts
payable hereunder.”

(w) Section 9.1 (The Guarantee) of the Credit Agreement is deleted in its
entirety and replaced with the following:

“The Guarantors (other than JV Holding Sub) hereby, jointly and severally,
guarantee, as primary obligors and not as a surety, to each Secured Party and
their respective successors and assigns, the prompt payment in full when due
(whether at stated maturity, by required prepayment, declaration, demand, by
acceleration or otherwise) of the principal of and interest (including any
interest, fees, costs or charges that would accrue but for the provisions of the
Title 11 of the United States Code after any bankruptcy or insolvency petition
under Title 11 of the United States Code) on the Loans made by the Lenders to
the Borrower, on Tranche B Loans made by Tranche B Lenders to the Borrower, and
any Notes held by each Lender, and all other Obligations from time to time owing
to the Secured Parties by any Credit Party under any Loan Document (such
obligations being herein collectively called the “Uncapped Guaranteed

 

16



--------------------------------------------------------------------------------

Obligations”), and the JV Holding Sub hereby, jointly and severally with the
other Guarantors, guarantees, as primary obligor and not as a surety, to each
Secured Party and their respective successors and assigns, the prompt payment in
full when due (whether at stated maturity, by required prepayment, declaration,
demand, by acceleration or otherwise) of the principal of and interest
(including any interest, fees, costs or charges that would accrue but for the
provisions of the Title 11 of the United States Code after any bankruptcy or
insolvency petition under Title 11 of the United States Code) on the Loans made
by the Lenders to the Borrower and any Notes related to such Loans held by each
Lender, and all other Obligations (other than any Tranche B Obligations) from
time to time owing to the Secured Parties by any Credit Party under any Loan
Document (such obligations being herein collectively called the “Capped
Guaranteed Obligations”; and together with the Uncapped Guaranteed Obligations,
the “Guaranteed Obligations”), in each case strictly in accordance with the
terms thereof. The Guarantors (other than JV Holding Sub) hereby, jointly and
severally, agree that if the Borrower or other Guarantors shall fail to pay in
full when due (whether at stated maturity, by acceleration or otherwise) any of
the Guaranteed Obligations, such Guarantors will promptly pay the same in cash,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Guaranteed Obligations, the same
will be promptly paid in full when due (whether at extended maturity, by
acceleration or otherwise) in accordance with the terms of such extension or
renewal. JV Holding Sub hereby, jointly and severally with the other Guarantors,
agrees that if the Borrower or other Guarantors shall fail to pay in full when
due (whether at stated maturity, by acceleration or otherwise) any of the Capped
Guaranteed Obligations, it will promptly pay the same in cash, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Capped Guaranteed Obligations, the same will be
promptly paid in full when due (whether at extended maturity, by acceleration or
otherwise) in accordance with the terms of such extension or renewal.”

(x) Section 10.1 (Amendments, Etc.) of the Credit Agreement is deleted in its
entirety and replaced with the following:

“10.1 Amendments, Etc. Notwithstanding anything to the contrary contained
herein, no amendment or waiver of any provision of this Agreement, any Notes, or
any other Loan Document, nor consent to any departure by any Credit Party
therefrom, shall in any event be effective unless the same shall be in writing
and signed by (i) so long as any Tranche B Obligations (other than any
indemnification obligations not yet due) are outstanding, the Requisite Lenders,
Requisite Tranche B Lenders, and each Credit Party, and (ii) at any time when no
Tranche B Obligations (other than any indemnification obligations not yet due)
are outstanding, the Requisite Lenders and each Credit Party, and then, in each
case, such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that no
amendment, waiver, or consent shall, unless in writing and signed by each Lender
affected thereby, do any of the following:

 

17



--------------------------------------------------------------------------------

(a) reduce the principal of, or interest on, or any fees or other amounts
payable hereunder or under any other Loan Document,

(b) postpone any date fixed for any payment of principal of, or interest on, or
any fees or other amounts payable hereunder or under any other Loan Document or
extend the Maturity Date or the Availability Period,

(c) change the percentage of Lenders which shall be required for Lenders or any
of them to take any action hereunder or under any other Loan Document,

(d) amend Section 2.8(h)(ii), Section 2.9, Section 2.10, Section 2.11(b) or (c),
Section 2.12, Section 2.13, Section 2.14, Article III, Section 7.6, Section 8.8
or this Section 10.1 or the definition of “Pro Rata Share”,

(e) amend the definition of “Requisite Lenders”, “Defaulting Lender,” or
“Requisite Tranche B Lenders,”

(f) release any Guarantor from its obligations under any Guarantee other than as
a result of a transaction permitted hereby,

(g) release Liens on the JV Interests in favor of the Administrative Agent
except for (i) the sale thereof sold as permitted by this Agreement or
(ii) releases of the Lien on the JV Interests in favor of the Administrative
Agent as permitted under Section 8.10(c), or

(h) amend the definition of “Secured Parties” or the definition of “Obligations”
in this Agreement or any such corresponding terms in any other Loan Document;
and provided, further, that no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above to take such action, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document;

provided, further, that no amendment, waiver, or consent shall, unless in
writing and signed by Lenders holding 66.66% of the unfunded Commitments and
outstanding Loans and, other than with respect to any JV Interests, the Tranche
B Lenders, release any item of Collateral from the Liens of the Loan Documents
except for (i) Collateral that is sold, transferred or otherwise disposed of as
permitted by this Agreement (ii) releases of Collateral as permitted under
Section 8.10(c) and (iii) releases of Excluded Collateral.

(y) Clause (ii) of Section 10.4(b) of the Credit Agreement is deleted in its
entirety and the following is substituted therefor: “(ii) in connection with the
Loans made and Tranche B Loans, including all such out of pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans and Tranche B Loans.”

 

18



--------------------------------------------------------------------------------

(z) Section 10.6(b)(i)(B) of the Credit Agreement is deleted in its entirety and
the following substituted therefor: “(B) the amount of the Loans or Tranche B
Loans of such Lender being assigned pursuant to each such assignment (determined
as of the date of the Assignment and Acceptance with respect to such assignment)
shall be, if to an entity other than a Lender or an Approved Fund, not less than
$1,000,000 (or, if less, the entire remaining amount of the assigning Lender’s
Loans or Tranche B Loans) and shall be, if not assigned in full, an integral
multiple of $1,000,000 in excess thereof,”.

(aa) Section 10.6(b)(ii) of the Credit Agreement is deleted in its entirety and
replaced with the following:

“(ii) If any Assignor desires to sell any portion of its Pro Rata Share of the
Loans or Commitments (and its Pro Rata share of the Warrants), or Tranche B
Loans, to any Person (other than to a Lender or an Approved Fund) while the
Obligations or any Commitments are outstanding, then such Lender shall first
deliver a written offer letter (the “Offer Letter”) to the Borrower and the
other Lenders and/or Holders (collectively, the “Other Lenders”) notifying them
of its desire to sell a portion of its Pro Rata Share of the Loans or
Commitments (and its Pro Rata share of the Warrants), or Tranche B Loans, and
indicating the exact amount of Loans and Warrants (or underlying Warrant Shares
(as defined in the Warrant Issuance Agreement)), or Tranche B Loans, desired to
be sold by the Assignor (collectively, the “Offered Loans”). Upon receipt of the
Offer Letter, the Other Lenders (or any of them) shall have three (3) Business
Days to elect to make an offer to collectively purchase all of the Offered Loans
for cash by delivering a written notice of an offer to the Assignor (the
“Offer”). The Offer shall set forth the purchase price (the “Loans Offer Price”)
for all of the Offered Loans that the Other Lender(s) making the Offer (the
“Offering Lenders”) desire(s) to purchase, which Loans Offer Price shall, in the
event the Offering Lenders do not propose the same Loans Offer Price, be
determined by holders of a majority of (x) with respect to a sale of any portion
of the Loans, the principal amount of the Loans then outstanding held by the
Offering Lenders and (y) with respect to a sale of any Tranche B Loans, the
principal amount of Tranche B Loans then outstanding held by the Offering
Lenders. The Assignor will then have ten (10) days from its receipt of the Offer
to notify the Other Lenders in writing of its acceptance or rejection of the
Offer. If no such acceptance or rejection notice is given by the Assignor, then
the Assignor shall be deemed to have rejected the Offer. In the event that the
Assignor accepts the Offer, any Offering Lender and any Other Lender that
desires to purchase a portion of the Offered Loans, shall have the right to
purchase a portion of the Offered Loans on the terms and conditions set forth in
the Offer that was accepted by the Assignor and shall thereafter be deemed to be
an “Offering Lender” for all purposes hereunder, and the accepted Offer shall be
deemed made on a pro rata basis among such Offering Lenders and Other Lenders on
the basis of their pro rata ownership (together with their Affiliates) of
(x) with respect to a sale of any portion of the Loans, the principal amount of
the Commitments (or if no Commitments are outstanding, the principal amount of
the Loans) prior to such Offer, and (y) with respect to a sale of Tranche B
Loans, the principal amount of Tranche B Loans prior to such Offer. The

 

19



--------------------------------------------------------------------------------

closing of the purchase of the Offered Loans by the Offering Lenders (including
any additional Other Lenders that desire to participate in such Offer) shall
occur within thirty (30) days after the Assignor’s acceptance of the Offer at
the offices of the Borrower or as otherwise mutually agreed by the Assignor and
the Offering Lenders (including any additional Other Lenders that desire to
participate in such Offer), with notice to the Administrative Agent. In the
event that more than one Other Lender elects to be an Assignor, then, unless
otherwise agreed by such Offering Lenders, such Offer shall be made on a pro
rata basis among such Offering Lenders on the basis of their pro rata ownership
(together with their Affiliates) of (x) with respect to a sale of any portion of
the Loans, the principal amount of the Loans prior to such Offer, and (y) with
respect to a sale of Tranche B Loans, the principal amount of Tranche B Loans
prior to such Offer. Notwithstanding the foregoing, in the event that the
Assignor rejects the Offer or the Offering Lenders, taken together, fail to
close such purchase within the time period provided above, then such Offered
Loans may be sold by the Assignor to a third party within 120 days after the
expiration of the applicable time period set forth above. Any such sale of
Offered Loans to a third party shall be for consideration of not less than the
Loans Offer Price and upon other terms and conditions, if any, not materially
less favorable to the purchaser than those specified in the Offer. Any Offered
Loans not sold within such 120-day period shall continue to be subject to the
requirements of a prior offer and re-sale pursuant to this Section 10.6(b)(ii).”

(bb) Section 10.7(a) (Indemnification) of the Credit Agreement is deleted in its
entirety and replaced with the following:

“EACH CREDIT PARTY SHALL, AND DOES HEREBY INDEMNIFY, ADMINISTRATIVE AGENT (AND
ANY SUB-AGENT THEREOF) AND EACH LENDER, AND EACH OFFICER, DIRECTOR, EMPLOYEE,
AGENT, ATTORNEY-IN-FACT AND AFFILIATE OF ANY OF THE FOREGOING PERSONS (EACH SUCH
PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS
FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES
(INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY
INDEMNITEE), INCURRED BY ANY INDEMNITEE OR ASSERTED AGAINST ANY INDEMNITEE BY
ANY THIRD PARTY OR BY ANY CREDIT PARTY ARISING OUT OF, IN CONNECTION WITH, OR AS
A RESULT OF THE EXECUTION OR DELIVERY OF THIS AGREEMENT, ANY OTHER LOAN DOCUMENT
OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE
BY THE PARTIES HERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER,
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY THE
ADMINISTRATION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, ANY LOAN, ANY
TRANCHE B LOAN, OR THE USE OR PROPOSED USE OF THE PROCEEDS THEREFROM, ANY ACTUAL
OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY
OWNED OR OPERATED BY ANY CREDIT PARTY OR

 

20



--------------------------------------------------------------------------------

ANY OF ITS SUBSIDIARIES, OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO
ANY CREDIT PARTY OR ANY OF ITS SUBSIDIARIES, OR ANY ACTUAL OR PROSPECTIVE CLAIM,
LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING,
WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY, WHETHER BROUGHT BY A THIRD
PARTY OR BY ANY CREDIT PARTY OR ANY OF ITS SUBSIDIARIES, AND REGARDLESS OF
WHETHER ANY INDEMNITEE IS A PARTY THERETO, IN ALL CASES, WHETHER OR NOT CAUSED
BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY
INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE.”

(cc) Section 10.7(b) (Waiver of Damages) of the Credit Agreement is deleted in
its entirety and replaced with the following:

“To the fullest extent permitted by applicable law, no Credit Party shall
assert, and each Credit Party hereby waives, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan, Tranche B Loan or the use of the proceeds thereof.
No Indemnitee referred to in Section 10.7(a) shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby.

(dd) The Credit Agreement is amended to add a new Exhibit L (Form of Tranche B
Note) in the form of Exhibit L to this Amendment. The Credit Agreement is
amended to add a new Schedule 1-B (Tranche B Commitment) in the form of Schedule
1-B to this Amendment.

3. Joinder by Target.

(a) In accordance with Section 5.12 of the Credit Agreement, upon the closing of
the Target Acquisition on or before December 31, 2012, Target, by its signature
below, hereby agrees with the Administrative Agent, Lenders, Borrower and the
other Credit Parties, that Target (a) automatically and without further action
by any party joins the Credit Agreement as a party thereto, agrees to become a
“Guarantor” and a “Credit Party” thereunder, and absolutely and unconditionally
assumes, jointly and severally with the Guarantors and the Credit Parties, all
of the obligations of a Guarantor and a Credit Party under the Credit Agreement,
with the same force and

 

21



--------------------------------------------------------------------------------

effect as if it had been originally named as a Guarantor and a Credit Party
therein, (b) pursuant to the Assumption Agreement attached hereto as Exhibit A,
joins the Pledge and Security Agreement as a party thereto, agrees to become a
“Grantor” thereunder, and absolutely and unconditionally assumes, jointly and
severally with the Grantors, all of the obligations of a Grantor under the
Pledge and Security Agreement, with the same force and effect as if it had been
originally named as a Grantor therein, (c) agrees to be bound by the provisions
of the Credit Agreement and the other Loan Documents as a “Guarantor”, a “Credit
Party” and a “Grantor”, as applicable as if it had been an original party to the
Credit Agreement and the other Loan Documents, (d) hereby unconditionally grants
and pledges to the Administrative Agent, for its benefit and for the ratable
benefit of the Lenders, to secure the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) to the Administrative Agent and each Lender of the Obligations, a
continuing security interest in and to and Lien on all of Target’s right, title
and interest in the Collateral, whether now owned or existing or hereafter
acquired or arising and wheresoever located, in accordance with the Pledge and
Security Agreement, and (d) confirms that, upon its joinder to the Credit
Agreement and the Loan Documents as set forth above, the representations and
warranties set forth in the Credit Agreement and the Loan Documents with respect
to it are true and correct in all material respects as of the date hereof and
that no Default or Event of Default has occurred and is continuing. Target shall
cooperate with the Administrative Agent and each Lender and execute such further
instruments and documents as the Administrative Agent or any Lender may
reasonably request to effectuate this joinder to the Credit Agreement by Target.

(b) The following Schedules to the Credit Agreement are hereby supplemented to
add the information set forth on Annex A to this Amendment effective as of the
closing of the Target Acquisition on or before December 31, 2012: Schedules 4.5,
4.7, 4.12(b), 4.13(a), 4.15(d), 4.17, 4.19, 4.20, 4.21, 4.23, and 6.22.

4. Waiver. Borrower has failed to pay Lenders existing on the Closing Date the
Closing Fee required to be paid by it on the Closing Date pursuant to the
Lenders Fee Letter and Section 2.5 of the Credit Agreement and, as a result, an
Event of Default under Section 7.1(a) of the Credit Agreement (the “Specified
Default”) has occurred. Each Credit Party hereby acknowledges and agrees that
the “Specified Default” has occurred, and is continuing and cannot be cured by
it, and has not previously been waived by the Lenders. Subject to the
satisfaction of the conditions precedent set forth in Section 13 hereof, the
Lenders hereby waive the Specified Default and any other Default or Event of
Default arising therefrom as of the effectiveness of this Amendment. Nothing
contained herein shall be deemed to constitute a waiver of any Default or Event
of Default (whether now existing or hereafter arising) other than the Specified
Default, whether or not known to the Administrative Agent or any Lender. The
Lenders’ entry into this Amendment shall not obligate or commit the Lenders to
provide any other consents or waivers under the Credit Agreement or the other
Loan Documents in the future, whether for purposes similar to those described
herein or otherwise.

5. Compass LC Facility. The Requisite Lenders hereby approve and consent to the
Borrower’s execution, delivery and performance of the Compass LC Facility and
the use of proceeds from any Advance and the Tranche B Loans to cash
collateralize obligations under the Compass LC Facility, so long as the Debt
under the Compass LC Facility is permitted by the terms of the Credit Agreement.

 

22



--------------------------------------------------------------------------------

6. Amendment to Pledge and Security Agreement.

(a) The definition of “Excluded Property” in Section 2 of the Pledge and
Security Agreement is hereby amended by deleting the “and” immediately before
clause (d) thereof and inserting a new clause (e) immediately after the words
“JV Interests” as follows:

(e) each Deposit Account, securities account or certificate of deposit
specifically pledged by the Borrower to Compass Bank in connection with the
Compass LC Facility and any cash, securities or deposits in such account, so
long as such cash collateral is specifically segregated from other Collateral
pledged by the Credit Parties and so long as the Debt under the Compass LC
Facility is permitted by the terms of the Credit Agreement

(b) The definition of “Excluded Account” in Section 5.1 of the Pledge and
Security Agreement is hereby amended by deleting the “and” immediately before
clause (iv) thereof and inserting a new clause (v) immediately after the words
“shall be so designated” as follows:

(v) each Deposit Account, securities account or certificate of deposit
specifically pledged by the Borrower to Compass Bank in connection with the
Compass LC Facility and any cash, securities or deposits in such account, so
long as such cash collateral is specifically segregated from other Collateral
pledged by the Credit Parties and so long as the Debt under the Compass LC
Facility is permitted by the terms of the Credit Agreement

(c) The definition of “Guarantor Obligations” in the Pledge and Security
Agreement is hereby ameded by inserting the following at the end thereof,
immediately after the phrase “Company Obligations”:

provided, for the avoidance of doubt, that the JV Holding Sub’s Guarantor
Obligations shall, in no event, include or be deemed to include any of the
Company Obligations other than the Capped Guaranteed Obligations,

7. Amendment to Parent Pledge Agreement. Section 2.2 of the Parent Pledge
Agreement is hereby amended by adding the phrase “(other than any Tranche B
Obligations)” at the end thereof immediately after the word “Obligations”.

8. Sale of Oilfield Stock. Notwithstanding anything herein or in any other Loan
Document to the contrary, the Lenders hereby consent to the sale (the “Oilfield
Disposition”) by the Borrower of the Equity Interests of Oilfield Tubulars &
Supply LLC (“Oilfield”) owned by the Borrower pursuant to the terms and
conditions of that certain Membership Interest Purchase Agreement, dated as of
December 26, 2012 by and between by the Borrower and the Industrial Group LLC
(the “Membership Purchase Agreement”), and agree that such Equity Interests
shall be released from the Lien granted to the Administrative Agent pursuant to
Section 8.10(c) of the

 

23



--------------------------------------------------------------------------------

Credit Agreement upon the Disposition of such Equity Interests pursuant to the
Membership Purchase Agreement, and upon the Oilfield Disposition the Lenders
hereby authorize the Administrative Agent to execute the Partial Release
attached as Exhibit B hereto and all other documents and take all action
reasonably requested by the Borrower (at the Borrower’s sole expense) to
evidence the release of such Equity Interests from the Secured Parties’ Liens,
including, without limitation, filing or causing to be filed the UCC-3 amendment
statement attached as Exhibit C hereto. The Borrower hereby notifies the
Administrative Agent and the Lenders pursuant to Section 2.8(c) of the Credit
Agreement (as amended hereby) that it intends to invest all of the Net Cash
Proceeds from the Oilfield Disposition in the Target pursuant to the Target
Acquisition. Accordingly, such Net Cash Proceeds will not be applied to the
repayment of the Obligations or the Tranche B Obligations to the extent they are
actually so invested.

9. Consent to Change of Name. The Lenders hereby waive the 10 days’ prior
written notice required under Section 5.17(a) of the Credit Agreement with
respect to the Target’s change of name in connection with the Target Acquisition
and agree that the Target may, concurrently with or after the consummation of
the Target Acquisition, change its name to “Texadian Energy, Inc.” and Target’s
subsidiary may change its name to “Texadian Energy Canadian Limited”, provided
that the Credit Parties shall, prior to or concurrently with such name change,
have complied with the other provisions of Section 5.17(a) and shall notify the
Administrative Agent of such name change promptly upon receipt of evidence
thereof.

10. Direction to execute JPM Consent. The Lenders hereby direct the
Administrative Agent to execute the consent attached as Exhibit D hereto and to
deliver such executed consent to the Borrower and the JV Company Credit Facility
Agent on the Third Amendment Effective Date.

11. Representations and Warranties. Each of the Borrower and each of the
Guarantors hereby confirms, reaffirms and restates the representations and
warranties made by it in the Credit Agreement, as amended hereby, and confirms
that all such representations and warranties are true and correct in all
material respects as of the date hereof. The Borrower and each Guarantor further
represent and warrant (which representations and warranties shall survive the
execution and delivery of this Amendment) to the Lenders that:

(a) The execution, delivery, and performance by each Credit Party of this
Amendment and the consummation of the transactions contemplated hereby, (i) are
within such Credit Party’s governing powers, (ii) have been duly authorized by
all necessary governing action, (iii) do not contravene (x) such Credit Party’s
Organizational Documents or (y) any law or any contractual restriction binding
on or affecting such Credit Party, and (d) will not result in or require the
creation or imposition of any Lien prohibited by the Loan Documents;

(b) No consent, order, authorization, or approval or other action by, and no
notice to or filing with, any Governmental Authority or any other Person is
required for the due execution, delivery, and performance by any Credit Party of
this Amendment, or the consummation of the transactions contemplated hereby,
except for those consents and approvals that have been obtained or made on or
prior to the date hereof and that are in full force and effect;

 

24



--------------------------------------------------------------------------------

(c) This Amendment has been duly executed and delivered by such Credit Party and
is the legal, valid, and binding obligation of each Credit Party enforceable
against such Credit Party in accordance with its terms, except as such
enforceability may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or transfer, or similar law
affecting creditors’ rights generally and by general principles of equity; and

(d) No Default or Event of Default has occurred and is continuing.

12. Effect of this Amendment. Except as expressly amended hereby, the Credit
Agreement and the other Loan Documents are ratified and confirmed in all
respects and shall remain in full force and effect in accordance with their
respective terms. The terms of this Amendment shall not be deemed (i) a waiver
of any Default or Event of Default, (ii) a consent, waiver or modification with
respect to any term, condition, or obligation of the Borrower or any other
Credit Party in the Credit Agreement or any other Loan Document except as
expressly set forth above, (iii) a consent, waiver or modification with respect
to any other event, condition (whether now existing or hereafter occurring) or
provision of the Loan Documents or (iv) to prejudice any right or remedy which
the Administrative Agent or any Lender may now or in the future have under or in
connection with the Credit Agreement or any other Loan Document.

13. Conditions Precedent. This Amendment shall become effective when, and only
when, (i) all Lenders shall have executed this Amendment and received
counterparts of this Amendment, duly executed by the Borrower and each
Guarantor, and (ii) all conditions precedent set forth in Appendix 3 hereto
shall have been satisfied or waived, as provided therein, provided that,
notwithstanding anything herein to the contrary, Section 3 (Joinder) hereof
shall not be effective until the consummation of the Target Acquisition on or
prior December 31, 2012.

14. Miscellaneous.

(a) Survival of Representations and Warranties. All representations and
warranties made in this Amendment or any other document furnished in connection
with this Amendment shall survive the execution and delivery of this Amendment
and such other documents, and no investigation by the Administrative Agent or
the Lenders or any closing of any transaction shall affect the representations
and warranties or the right of the Administrative Agent or the Lenders to rely
upon them.

(b) Notices. All notices required to be made under this Amendment shall be made
in the manner and at the address set forth in Section 10.2 of the Credit
Agreement.

(c) Expenses. The Borrower agrees to pay or reimburse the Administrative Agent
and the Lenders for all reasonable fees and out-of-pocket disbursements incurred
by the Administrative Agent or the Lenders in connection with the preparation,
execution, delivery, administration and enforcement of this Amendment, including
without limitation the reasonable fees and disbursements of counsel for the
Administrative Agent and the Lenders, to the same extent that the Borrower would
be required to do so pursuant to Section 10.4 of the Credit Agreement.

 

25



--------------------------------------------------------------------------------

(d) Reference to Credit Agreement. From and after the effectiveness of this
Amendment, all references to the Credit Agreement shall mean the Credit
Agreement as amended hereby and as hereafter modified, amended, restated or
supplemented from time to time, and each reference in any other Loan Document to
the Credit Agreement shall mean the Credit Agreement as amended hereby and as
hereafter modified, amended, restated or supplemented from time to time. The
Amendment shall constitute a Loan Document under the Credit Agreement for all
purposes.

(e) Severability. Any provision of this Amendment held by a court of competent
jurisdiction to be invalid or unenforceable, such provision shall be
inapplicable to the extent of such invalidity without affecting the validity or
enforceability of the remainder of this Amendment and the effect thereof shall
be confined to the provision so held to be invalid or unenforceable.

(f) Section Headings. Section headings herein are included for convenience of
reference only and shall not affect the meaning or interpretation of this
Amendment.

(g) Entire Agreement. This Amendment shall be deemed to be a Loan Document and,
together with the other Loan Documents and the agreements, documents and
instruments contemplated hereby, constitutes the entire understanding of the
parties with respect to the subject matter hereof and thereof, and any other
prior or contemporaneous agreements, whether written or oral, with respect
hereto or thereto are expressly superseded hereby and thereby.

(h) Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Amendment. Delivery of an
executed counterpart of this Amendment by facsimile or .pdf shall be equally as
effective as delivery of an original executed counterpart of this Amendment. Any
party delivering an executed counterpart of this Amendment by facsimile or .pdf
also shall deliver an original executed counterpart of this Amendment but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Amendment.

(i) Successors and Assigns. This Agreement shall be binding on and inure to the
benefit of the parties hereto and their heirs, beneficiaries, successors and
assigns. The Credit Parties may not assign this Amendment or any of their
respective rights or obligations hereunder to any Person without the prior
written consent of the Requisite Lenders, which consent may be withheld or given
in each such Lender’s sole discretion.

(j) Governing Law; Venue; Jury Trial. THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE CHOICE OF LAW AND VENUE PROVISIONS SET FORTH IN SECTION
10.12 OF THE CREDIT AGREEMENT, AND SHALL BE SUBJECT TO THE JURY TRIAL WAIVER SET
FORTH IN SECTION 10.14 OF THE CREDIT AGREEMENT.

 

26



--------------------------------------------------------------------------------

(k) Guarantors. Each Guarantor, for value received, hereby expressly consents
and agrees to the Borrower’s execution and delivery of this Amendment, and to
the performance by the Borrower of its agreements and obligations hereunder.
This Amendment and the performance or consummation of any transaction or matter
contemplated under this Amendment, shall not limit, restrict, extinguish or
otherwise impair any Guarantor’s liability to the Administrative Agent and
Lenders with respect to the payment and other performance obligations of such
Guarantor pursuant to the Guarantees. Each Guarantor hereby ratifies, confirms
and approves its Guarantee and acknowledges that it is unconditionally liable to
the Administrative Agent and Lenders for the full and timely payment of the
Guaranteed Obligations (on a joint and several basis with the other Guarantors).
Each Guarantor hereby acknowledges that it has no defenses, counterclaims or
set-offs with respect to the full and timely payment of any or all Guaranteed
Obligations.

[Remainder of Page Intentionally Left Blank; Signature Pages to Follow]

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Third
Amendment to Delayed Draw Term Loan Credit Agreement and Joinder Agreement as of
the date first written above.

 

BORROWER: PAR PETROLEUM CORPORATION, a Delaware corporation By:  

/s/ R. Seth Bullock

Name:   R. Seth Bullock Title:   Chief Financial Officer GUARANTORS: PAR
PICEANCE ENERGY EQUITY LLC, a Delaware limited liability company By: PAR
PETROLEUM CORPORATION, a Delaware corporation, its Sole Member By:  

/s/ R. Seth Bullock

Name:   R. Seth Bullock Title:   Chief Financial Officer PAR UTAH LLC, a
Delaware limited liability company By: PAR PETROLEUM CORPORATION, a Delaware
corporation, its Sole Member By:  

/s/ R. Seth Bullock

Name:   R. Seth Bullock Title:   Chief Financial Officer EWI LLC, a Delaware
limited liability company By: PAR PETROLEUM CORPORATION, a Delaware corporation,
its Sole Member By:  

/s/ R. Seth Bullock

Name:   R. Seth Bullock Title:   Chief Financial Officer

 

Signature Page to Third Amendment to Delayed Draw Term Loan Credit Agreement



--------------------------------------------------------------------------------

PAR WASHINGTON LLC, a Delaware limited liability company By: PAR PETROLEUM
CORPORATION, a Delaware corporation, its Sole Member By:  

/s/ R. Seth Bullock

Name:   R. Seth Bullock Title:   Chief Financial Officer PAR NEW MEXICO LLC, a
Delaware limited liability company By: PAR PETROLEUM CORPORATION, a Delaware
corporation, its Sole Member By:  

/s/ R. Seth Bullock

Name:   R. Seth Bullock Title:   Chief Financial Officer HEWW EQUIPMENT LLC, a
Delaware limited liability company By: PAR PETROLEUM CORPORATION, a Delaware
corporation, its Sole Member By:  

/s/ R. Seth Bullock

Name:   R. Seth Bullock Title:   Chief Financial Officer PAR POINT ARGUELLO LLC,
a Delaware limited liability company By: PAR PETROLEUM CORPORATION, a Delaware
corporation, its Sole Member By:  

/s/ R. Seth Bullock

Name:   R. Seth Bullock Title:   Chief Financial Officer

 

Signature Page to Third Amendment to Delayed Draw Term Loan Credit Agreement



--------------------------------------------------------------------------------

Effective as to Seacor Energy Inc. as of the consummation of the Target
Acquisition on or before December 31, 2012.

 

SEACOR ENERGY INC. By:  

/s/ R. Seth Bullock

Name:   R. Seth Bullock Title:   Vice President, Treasurer and Secretary

 

Signature Page to Third Amendment to Delayed Draw Term Loan Credit Agreement



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: JEFFERIES FINANCE LLC By:  

/s/ J. Paul McDonnell

Name:   J. Paul McDonnell Title:   Managing Director

 

Signature Page to Third Amendment to Delayed Draw Term Loan Credit Agreement



--------------------------------------------------------------------------------

LENDERS:

 

WB DELTA, LTD.,

as a Lender

By:

 

/s/ Mark Strefling

Name:

 

Mark Strefling

Title:

 

Director

 

[Signature Page to Third Amendment to Delayed Draw Term Loan Credit Agreement,
Joinder,

Waiver, Consent and Omnibus Amendment Agreement]



--------------------------------------------------------------------------------

ZCOF PAR PETROLEUM HOLDINGS, L.L.C., as a

Lender

By:  

/s/ Jon Wasserman

Name:   Jon Wasserman Title:   Vice President

 

[Signature Page to Third Amendment to Delayed Draw Term Loan Credit Agreement,
Joinder,

Waiver, Consent and Omnibus Amendment Agreement]



--------------------------------------------------------------------------------

WATERSTONE OFFSHORE ER FUND, LTD., as

a Lender

By: Waterstone Capital Management, L.P.

By:  

/s/ Jeffrey C. Erb

Name:   Jeffrey C. Erb Title:   General Counsel PRIME CAPITAL MASTER SPC, GOT
WAT

MAC SEGREGATED PORTFOLIO,

as a Lender

By: Waterstone Capital Management, L.P. By:  

/s/ Jeffrey C. Erb

Name:   Jeffrey C. Erb Title:   General Counsel

WATERSTONE MARKET NEUTRAL MAC51,

LTD., as a Lender

By: Waterstone Capital Management, L.P. By:  

/s/ Jeffrey C. Erb

Name:   Jeffrey C. Erb Title:   General Counsel

WATERSTONE MARKET NEUTRAL MASTER

FUND, LTD., as a Lender

By: Waterstone Capital Management, L.P. By:  

/s/ Jeffrey C. Erb

Name:   Jeffrey C. Erb Title:   General Counsel WATERSTONE MF FUND, LTD., as a
Lender By: Waterstone Capital Management, L.P. By:  

/s/ Jeffrey C. Erb

Name:   Jeffrey C. Erb Title:   General Counsel

 

[Signature Page to Third Amendment to Delayed Draw Term Loan Credit Agreement,
Joinder,

Waiver, Consent and Omnibus Amendment Agreement]



--------------------------------------------------------------------------------

NOMURA WATERSTONE MARKET NEUTRAL FUND, LTD., as a Lender By: Waterstone Capital
Management, L.P. By:   /s/ Jeffrey C. Erb Name: Jeffrey C. Erb Title: General
Counsel

WATERSTONE OFFSHORE BLR FUND LTD.,

as a Lender

By: Waterstone Capital Management, L.P. By:   /s/ Jeffrey C. Erb Name: Jeffrey
C. Erb Title: General Counsel WATERSTONE DISTRESSED OPPORTUNITIES BLR FUND LTD.,
as a Lender By: Waterstone Capital Management, L.P. By:   /s/ Jeffrey C. Erb
Name: Jeffrey C. Erb Title: General Counsel WATERSTONE OFFSHORE AD BLR FUND
LTD., as a Lender By: Waterstone Capital Management, L.P. By:   /s/ Jeffrey C.
Erb Name: Jeffrey C. Erb Title: General Counsel

 

[Signature Page to Third Amendment to Delayed Draw Term Loan Credit Agreement,
Joinder,

Waiver, Consent and Omnibus Amendment Agreement]



--------------------------------------------------------------------------------

HIGHBRIDGE INTERNATIONAL, LLC,

as a Lender

By: Highbridge Capital Management, LLC,

as Trading Manager

By:   /s/ Jonathan Segal Name: Jonathan Segal Title: Managing Director

 

[Signature Page to Third Amendment to Delayed Draw Term Loan Credit Agreement,
Joinder,

Waiver, Consent and Omnibus Amendment Agreement]



--------------------------------------------------------------------------------

APPENDIX 1-A

NEW DEFINED TERMS

“Compass LC Facility” means the letter of credit facility provided by Compass
Bank, as letter of credit issuer, to Borrower pursuant to a certain Letter of
Credit Facility Agreement dated as of December 27, 2012, by and between the
Borrower and Compass Bank d/b/a BBVA Compass, and any amendments, extensions or
replacements thereto, whereby Compass Bank agrees to issue letters of credit for
the account of Borrower and its Subsidiaries.

“PIK-B Interest” has the meaning assigned to such term in Section 2.05(a)(ii) in
Appendix 2.

“Requisite Tranche B Lenders” means, (a) at any time when there are more than
two Tranche B Lenders, Tranche B Lenders holding unfunded Tranche B Commitments
and outstanding Tranche B Loans representing more than 50% of the sum of all
unfunded Tranche B Commitments of the Tranche B Lenders and the all of
outstanding Tranche B Loans of the Tranche B Lenders and (b) at any time when
there are one or two Tranche B Lenders, all Tranche B Lenders, provided,
however, that for purposes of determining whether there are more than two
Tranche B Lenders, a Tranche B Lender and each of its Approved Funds shall be
deemed to constitute a single Tranche B Lender and; provided further that, if
there are two or more Tranche B Lenders, the Tranche B Commitment of, and the
portion of Tranche B Loans held or deemed held by, any Defaulting Lender shall
be excluded for purposes of making a determination of Requisite Tranche B
Lenders unless all Tranche B Lenders are Defaulting Lenders.

“Segregated Account” has the meaning given such term in Section 2.13 of Annex 2
to the Credit Agreement.

“Specified Account” has the meaning given such term in Section 2.13 of Annex 2
to the Credit Agreement.

“Target” means Seacor Energy Inc., a Delaware corporation.

“Target Acquisition” means the Acquisition by Borrower, directly or indirectly,
of all of the issued and outstanding common stock of Target pursuant to the
Target Purchase Agreement.

“Target Property” means any property or assets (whether real, person, or mixed,
tangible or intangible, of Target.

“Target Purchase Agreement” means that certain Purchase and Sale Agreement dated
on or about December 31, 2012, between Seacor Holdings, Seacor Energy Inc. and
Borrower.

“Third Amendment” means that certain Third Amendment to Delayed Draw Term Loan
Credit Agreement and Joinder Agreement dated December 28, 2012, among Borrower,
the other Credit Parties thereto, Lenders, and the Administrative Agent.

 

Appendix 1-A – Page 1



--------------------------------------------------------------------------------

“Third Amendment Effective Date” means December 28, 2012.

“Tranche B Commitment” means, with respect to each Tranche B Lender, the
commitment of such Tranche B Lender to fund its Pro Rata Share of Tranche B
Loans in accordance with the provisions hereof and as set forth on Schedule I-B.
The aggregate amount of the Tranche B Commitment on the Third Amendment
Effective Date is $35,000,000.

“Tranche B Default Rate” has the meaning assigned such term in Appendix 2.

“Tranche B Exit Fee” has the meaning given such term in Appendix 2.

“Tranche B Lender” means a party hereto that (a) is a lender specified on
Schedule 1-B on the Third Amendment Effective Date or (b) is an Eligible
Assignee that became a Tranche B Lender under this Agreement pursuant to
Section 2.13 or Section 10.6.

“Tranche B Loan” means each Tranche B loan made by the Tranche B Lenders to the
Borrower pursuant to Section 2.01(b) of the Appendix 2.

“Tranche B Maturity Date” means, in accordance with the terms of this Agreement,
the earliest to occur of (i) the acceleration (whether automatic or by written
notice) of any Obligations, (ii) July 1, 2013, and (iii) January 7, 2013, only
if the Target Acquisition is not consummated prior to January 1, 2013.

“Tranche B Obligations” means all Obligations relating to or arising out of or
in connection with the Tranche B Loans or the Tranche B Commitments.

 

Appendix 1-A – Page 2



--------------------------------------------------------------------------------

APPENDIX 1-B

EXISTING DEFINED TERMS

“Applicable Premium” means, the greater of (i) 1.0% of the outstanding principal
balance of the Obligations, excluding Tranche B Obligations, as of any
Make-Whole Prepayment Date and (ii) the excess of the present value at such
Make-Whole Prepayment Date, computed using a discount rate equal to the Treasury
Rate at such Make-Whole Prepayment Date, plus 50 basis points, of the sum of
(A) all scheduled interest payments due on the Obligations, excluding Tranche B
Obligations, from such Make-Whole Prepayment Date through the first anniversary
of the Closing Date (exclusive of any accrued and unpaid interest to the
Make-Whole Prepayment Date) plus, (B) the First Anniversary Prepayment Amount
(assuming the First Anniversary Prepayment Amount were paid on the first
anniversary of the Closing Date) over (C) the outstanding principal amount of
the Obligations excluding Tranche B Obligations, of the Make-Whole Prepayment
Date.

“Borrowing” means any Loan and any Tranche B Loan permitted to be made
hereunder.

“Borrowing Request” means a request by the Borrower in accordance with the terms
of Section 2.1 or Section 2.01 of Appendix 2, as the case may be, and
substantially in the form of Exhibit G, or such other form as shall be approved
by the Administrative Agent.

“Interest Payment Date” means (i) the last Business Day of each fiscal quarter
of the Borrower during any period in which any portion of the Loans or Tranche B
Loans are outstanding, (ii) in the case of the Loans, the Maturity Date, and
(iii) in the case of the Tranche B Loans, the Tranche B Maturity Date.

“Lenders” means a party hereto that (a) is a Lender listed on the signature
pages of this Agreement on the date hereof, (b) is an Eligible Assignee that
became a Lender under this Agreement pursuant to Section 2.13 or Section 10.6,
or (c) is a Tranche B Lender.

“Maturity Date” means, in accordance with the terms of this Agreement, the
earliest to occur of (i) the acceleration (whether automatic or by written
notice) of any Obligations, and (ii) August 31, 2016.

“Note” means a promissory note of Borrower payable to any Lender, in
substantially the form of (a) the attached Exhibit E, evidencing the
indebtedness of Borrower to such Lender resulting from Advances owing to such
Lender, and (b) the attached Exhibit L, evidencing the indebtedness of Borrower
to such Lender resulting from Tranche B Loans owing to such Lender.

“Non-Consenting Lender” means, any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all affected Lenders in
accordance with the terms of Section 10.1 and (ii) has been approved by the
Requisite Lenders and the Requisite Tranche B Lenders.

 

Appendix 1-B – Page 1



--------------------------------------------------------------------------------

“Obligations” means (a) obligations of the Borrower and the other Credit Parties
from time to time to pay (and otherwise arising under or in respect of the due
and punctual payment of) (i) the principal of and premium, if any, and interest
(including interest accruing during the pendency of any proceeding under any
Debtor Relief Law, regardless of whether allowed or allowable in such
proceeding) on the Loans, when and as due, whether at maturity, by acceleration,
upon one or more dates set for prepayment or otherwise, (ii) the principal of
and premium, if any, and interest (including interest accruing during the
pendency of any proceeding under any Debtor Relief Law, regardless of whether
allowed or allowable in such proceeding) on the Tranche B Loans, when and as
due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise, and (iii) all other monetary obligations, including
fees, costs, expenses and indemnities, whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred during
the pendency of any proceeding under any Debtor Relief Law, regardless of
whether allowed or allowable in such proceeding), of the Borrower and the other
Credit Parties under this Agreement and the other Loan Documents and (b) the due
and punctual performance of all covenants, agreements, obligations and
liabilities of the Borrower and the other Credit Parties under or pursuant to
this Agreement and the other Loan Documents.

“Other Connection Taxes” means, with respect to any recipient, Taxes imposed as
a result of a present or former connection between such recipient and the
jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Tranche B Loan or
Loan Document).

“Permitted Subordinated Debt” means Debt incurred by the Credit Parties;
provided that (i) such Debt shall be subordinated in right of payment to the
payment in full of the Obligations, (ii) such Debt shall be either (x) unsecured
or (y) secured by the Collateral on a junior basis (including with respect to
the control of remedies) with the Obligations, (iii) if such Debt is secured,
the holders of such Debt (or their senior representative or agent) and the
Administrative Agent (and if such Debt is secured by the JV Interests, the JV
Company Credit Facility Agent) shall be party to an intercreditor agreement
reasonably satisfactory to the Administrative Agent, (iv) such Debt shall not be
at any time guaranteed by any Subsidiaries other than Subsidiaries that are
Guarantors and the terms of such guarantee shall be no more favorable to the
secured parties in respect of such Debt than the terms of the Guaranty, (v) such
Debt shall have covenants, default and remedy provisions and other terms and
conditions (other than interest, fees, premiums, funding discounts or optional
prepayment or redemption provisions) that are substantially identical to, or
less favorable to the investors providing such Debt than, those set forth in
this Agreement, (vi) the maturity date of such Debt shall be no earlier than the
date that is six (6) months after the Maturity Date, and (vii) there shall be no
scheduled amortization of such Debt, and such Debt shall not be subject to
mandatory redemption, repurchase, prepayment or sinking fund obligation (except
customary asset sale or change-of-control provisions that provide for the prior
repayment in full of the Loans, the Tranche B Loans and all other Obligations),
in each case prior to the date that is six months after the Maturity Date.

 

Appendix 1-B – Page 2



--------------------------------------------------------------------------------

“Pro Rata Share” means as to any Lender, at the relevant date of determination,
(a) with respect to the Loans, the fraction (expressed as a percentage), the
numerator of which is such Lender’s unfunded Commitment (if any) and outstanding
Loans and the denominator of which is the aggregate amount of all of the
Lenders’ unfunded Commitments and all of the outstanding Loans of the Lenders,
and (b) with respect to the Tranche B Loans, the fraction (expressed as a
percentage), the numerator of which is the portion of Tranche B Loans
outstanding and owed to such Tranche B Lender, and the denominator of which is
the aggregate outstanding amount of all the outstanding Tranche B Loans of the
Tranche B Lenders.

“Requisite Lenders” means with respect to the Loans, (a) at any time when there
are more than two Lenders holding Loans, Lenders holding unfunded Commitments
and outstanding Loans representing more than 50% of the sum of all unfunded
Commitments of the Lenders and all of the outstanding Loans of the Lenders and
(b) at any time when there are one or two Lenders holding Loans, all such
Lenders, provided, however, that for purposes of determining whether there are
more than two such Lenders, a Lender and each of its Approved Funds shall be
deemed to constitute a single Lender and; provided further that, if there are
two or more such Lenders, the Commitment of, and the portion of the Advances
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Requisite Lenders unless all such Lenders are
Defaulting Lenders.

 

Appendix 1-B – Page 3



--------------------------------------------------------------------------------

APPENDIX 2

TRANCHE B

2.01 Tranche B Commitment. (a) Subject to the terms and conditions hereof and in
reliance upon the representations and warranties set forth herein, each Tranche
B Lender severally, and not jointly, agrees to make a Tranche B Loan available
to the Borrower in Dollars in an aggregate principal amount not to exceed such
Tranche B Lender’s Tranche B Commitment on the Third Amendment Effective Date in
accordance with this Appendix 2; provided, however, (i) with regard to each
Tranche B Lender individually, the aggregate principal amount of such Tranche B
Lender’s outstanding Tranche B Loans shall not at any time exceed such Lender’s
Tranche B Commitment, which is set forth in Schedule I-B attached hereto, and
(ii) with regard to the Tranche B Lenders collectively, the sum of the aggregate
principal amount of Tranche B Loans made hereunder shall not at any time exceed
the Tranche B Commitment for all Tranche B Lenders. The failure of any Tranche B
Lender to make any Tranche B Loan shall not in itself relieve any other Tranche
B Lender of its obligation to lend hereunder (it being understood, however, that
no Tranche B Lender shall be responsible for the failure of any other Tranche B
Lender to make any Tranche B Loan required to be made by such other Tranche B
Lender). Amounts repaid or prepaid on any Tranche B Loans may not be reborrowed.

(b) Each Tranche B Lender shall make its Tranche B Loan on the Third Amendment
Effective Date by wire transfer of immediately available funds to such account
in New York City as the Administrative Agent may designate not later than 10:00
a.m., New York City time, and the Administrative Agent shall promptly credit
and/or remit the amounts so received to an account as directed by the Borrower
in the applicable Borrowing Request or, if a Borrowing shall not occur on such
date because any condition precedent herein specified shall not have been met or
waived in accordance herewith, return the amounts so received to the respective
Tranche B Lenders.

(c) The Administrative Agent shall only be required to advance funds to the
Borrower with respect to Tranche B Loans to the extent that the Administrative
Agent shall have received such funds from the Tranche B Lenders.

(d) To request Tranche B Loans, the Borrower shall deliver, by hand delivery or
email, a duly completed and executed Borrowing Request to the Administrative
Agent and each Tranche B Lender not less than one Business Day before the Third
Amendment Effective Date. Each such Borrowing Request shall be irrevocable and
shall specify the following information in compliance with the foregoing
provisions of Section 2.01:

 

  (i) the aggregate amount of the Tranche B Loans;

 

  (ii) the date on which the Tranche B Loans are to be advanced, which shall be
the Third Amendment Effective Date;

 

  (iii) the location and number of Borrower’s Deposit Accounts at Compass Bank
to which funds are to be disbursed (i) to the Segregated Account to cash
collateralize letters of credit under the Compass LC Facility, and (ii) to the
Specified Account; and

 

Appendix 2 – Page 1



--------------------------------------------------------------------------------

  (iv) that the conditions set forth in Appendix 3 have been satisfied with
respect to the Tranche B Loans (other than consummation of the Target
Acquisition on or before December 31, 2012).

(e) Promptly following receipt of the Borrowing Request for Tranche B Loans in
accordance with this Section 2.01, the Administrative Agent shall advise each
Tranche B Lender of the details thereof.

2.02 Funding Limitations. For the avoidance of doubt, Administrative Agent shall
have no Tranche B Commitment (to make Tranche B Loans) in its capacity as
Administrative Agent and Administrative Agent’s requirement to make Tranche B
Loans (from the Tranche B Loan proceeds received from the Tranche B Lenders) in
accordance with the provisions hereof shall be limited to the funds that it
receives from the Tranche B Lenders (to fund such Tranche B Loans).

2.03 Evidence of Debt; Repayment of Tranche B Loans.

(a) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Tranche B Lender, the unpaid principal amount of
the Tranche B Loan of such Tranche B Lender and all other Tranche B Obligations
on the Tranche B Maturity Date (or sooner in accordance with the provisions
hereof). All payments or repayments of Tranche B Obligations shall be made in
Dollars.

(b) Each Tranche B Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Tranche B Lender resulting from the Tranche B Loan made by such Tranche B
Lender, including the amounts of principal and interest payable and paid to such
Tranche B Lender from time to time under this Agreement.

(c) The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Tranche B Loan made hereunder; (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Tranche B Lender hereunder; and (iii) the amount of any sum
received by the Administrative Agent hereunder for the account of the Tranche B
Lenders and each Tranche B Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraphs (b) and
(c) above shall be prima facie evidence of the existence and amounts of the
obligations therein recorded in the absence of manifest error; provided that the
failure of any Tranche B Lender or the Administrative Agent to maintain such
accounts or any error therein shall not in any manner affect the obligations of
the Borrower to repay the Tranche B Loans in accordance with their terms. In the
event of a conflict between records maintained by any Tranche B Lender and the
records of the Administrative Agent in respect of such matters, the records of
the Administrative Agent shall control in the absence of manifest error.

 

Appendix 2 – Page 2



--------------------------------------------------------------------------------

(e) Any Tranche B Lender by written notice to the Borrower (with a copy to the
Administrative Agent) may request that Tranche B Loans made by it be evidenced
by a promissory note. In such event, the Borrower shall prepare, execute and
deliver to such Tranche B Lender a promissory note payable to such Lender (or,
if requested by such Lender, to such Lender and its registered assigns) in the
form of Exhibit L. Thereafter, Tranche B Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 10.6) be represented by one or more promissory notes in such form
payable to the payee named therein (or, if such promissory note is a registered
note, to such payee and its registered as signs).

2.04 Tranche B Exit Fee. Borrower shall pay a fee in an amount equal to 5% of
the aggregate Tranche B Commitments (the “Tranche B Exit Fee”), which fee is
payable pro rata to each Tranche B Lender who has a Tranche B Commitment on the
Third Amendment Effective Date, based on its Pro Rata Share of the Tranche B
Commitments on the Third Amendment Effective Date. The Tranche B Exit Fee shall
be fully-earned on the Third Amendment Effective Date, and is due and payable in
full in immediately available funds by Borrower on the Tranche B Maturity Date
or, if earlier, on the date on which the Tranche B Loans shall be paid in full,
whether voluntarily or as required herein, and is nonrefundable. The Tranche B
Exit Fee shall in no way limit Borrower’s obligations to pay any other fee, or
reimburse the Administrative Agent or the Lenders for any cost or expense, under
the Loan Documents.

2.05 Interest. (a) Tranche B Loans shall bear interest at the Borrower’s
election, subject to the terms and conditions hereof, as follows:

 

  (i) at a rate per annum equal to nine and three quarters percent (9.75%),
payable in cash in accordance with Section 2.05(c) of this Appendix 2; or

 

  (ii) at a rate per annum equal to nine and three quarters percent
(9.75%) which shall be paid in kind and capitalized (and thereby added to
principal, which shall thereafter accrue interest) on the last day of each
fiscal quarter (“PIK-B Interest”).

The Borrower must elect the form of interest payment with respect to each
Interest Period by delivering a written notice to the Administrative Agent and
each Tranche B Lender at least thirty (30) days prior to the beginning of each
Interest Period which notice shall be irrevocable. In the absence of such an
election for any Interest Period, interest on Tranche B Loans shall be payable
according to the election for the previous Interest Period; provided, however,
subject to Section 2.05(b) of Appendix 2, at any time after an Event of Default
shall have occurred and is continuing, the Borrower may not elect PIK-B
Interest. For the avoidance of doubt, for purposes of this Section, the Borrower
may file materials with the SEC stating its intention regarding the election of
the form of interest provided, that such filing shall not constitute notice
unless a copy of such filing is delivered to the Administrative Agent and each
Tranche B Lender. The parties hereto hereby acknowledge and agree that the
Borrower shall be deemed to have elected PIK-B Interest for the Interest Period
beginning on the Third Amendment Effective Date.

(b) Notwithstanding the foregoing, from and after the date that an Event of
Default shall have occurred and be continuing (including, without limitation, at
any time during an Interest Period), at the request of the Requisite Tranche B
Lenders (which such request may be made by the Administrative Agent at the
direction of the Requisite Tranche B Lenders), (i) all outstanding Tranche B
Obligations shall, to the extent permitted by applicable law, bear interest

 

Appendix 2 – Page 3



--------------------------------------------------------------------------------

at a rate per annum equal to 11.75%, (or 2% plus the rate otherwise applicable
to such Obligations as provided in Section 2.05(a)(i) of Appendix 2) (the
“Tranche B Default Rate”) and (ii) all interest accrued and accruing shall be
payable in cash on demand; provided, that, from and after the occurrence of any
Event of Default under Section 7.1(e), all outstanding Tranche B Obligations
shall, to the extent permitted by applicable law, bear interest at the Tranche B
Default Rate automatically and without any notice from Administrative Agent, the
Requisite Tranche B Lenders or any other Person.

(c) Accrued interest on Tranche B Loans pursuant to Section 2.05(a) of Appendix
2 shall be payable in arrears on each Interest Payment Date in accordance with
Section 2.05(a) of Appendix 2; provided that (i) interest accrued at the Tranche
B Default Rate pursuant to Appendix 2 shall be payable on demand and (ii) in the
event of any repayment or prepayment of Tranche B Loans, accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment.

(d) All interest hereunder shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).

2.06 Optional Prepayments. At any time and from time to time, the Borrower, at
its option, may repay Tranche B Loans, in whole or in part. Each such repayment
shall include all accrued and unpaid interest on the portion of Tranche B Loans
being repaid (including, but not limited to, outstanding PIK-B Interest) through
the date of repayment; provided that each partial repayment shall be in an
amount that is an integral multiple of $100,000 and not less than $100,000 or,
if less, the outstanding principal amount of Tranche B Loans.

2.07 Solvency. Each Credit Party represents and warrants to Administrative Agent
and each of the Lenders, that, after giving effect to the Tranche B Loans, the
Target Acquisition, the Loans, the consummation of the transactions contemplated
by the Third Amendment and the payment and accrual of all transaction costs in
connection with the foregoing, the Credit Parties and their Subsidiaries, taken
as a whole, are Solvent.

2.08 Payment of Taxes, Etc. So long as any of the Obligations remain
outstanding, each Credit Party agrees, unless the Requisite Lenders and the
Requisite Tranche B Lenders shall otherwise consent in writing, to comply with
the following covenants. The Borrower does not intend to treat the Tranche B
Loans as being a “reportable transaction” within the meaning of Treasury
Regulation Section 1.6011-4. In the event the Borrower determines that the
Tranche B Loans are required to be so treated, it will promptly notify the
Administrative Agent thereof.

2.09 Use of Proceeds. So long as any of the Obligations remain outstanding, each
Credit Party agrees, unless the Requisite Lenders and the Requisite Tranche B
Lenders shall otherwise consent in writing, to comply with the following
covenants. No Credit Party nor any Person acting on behalf of such Credit Party
has taken or shall take, nor permit any of the Credit Parties to take any action
which might cause any of the Loan Documents to violate Regulation T, U or X or
any other regulation of the Board of Governors of the Federal Reserve System or
to violate Section 7 of the Securities Exchange Act of 1934 or any rule or
regulation thereunder, in each case as now in effect or as the same may
hereinafter be in effect, including without limitation, the use of the proceeds
of Tranche B Loans to purchase or carry any margin stock in violation of
Regulation T, U or X.

 

Appendix 2 – Page 4



--------------------------------------------------------------------------------

2.10 JV Interests. The Lenders and the Credit Parties covenant and agree that
none of the Tranche B Obligations shall at any time be secured by any interest
in, Lien on, security interest in or right in or to the JV Holding Sub’s right,
title and interest in the JV Interests, any “Common Collateral” (as defined in
the Intercreditor Agreement), or any portion thereof.

a) 2.11 Target Acquisition. The Credit Parties shall not consummate any
Acquisition of the Equity Interests of the Target other than the Target
Acquisition. The Credit Parties agree that the Target Purchase Agreement will
not be materially amended after the Third Amendment Effective Date unless such
amendments are reasonably approved by Requisite Lenders and the Requisite
Tranche B Lenders. On the date of the consummation of the Target Acquisition,
the Borrower shall deliver an opinion of Credit Parties’ counsel dated as of the
date of such date covering the matters with respect to the Target and the Target
Property as Administrative Agent and Lenders may reasonably request. No later
than ten (10) Business Days after the consummation of the Target Acquisition,
the Target shall deliver to the Administrative Agent insurance certificates
naming Administrative Agent as additional insured, or loss payee, as applicable,
and evidencing insurance which meets the requirements of the Credit Agreement,
including without limitation, Section 5.2 thereof, and the Security Instruments,
and which is otherwise satisfactory to the Requisite Lenders and the Requisite
Tranche B Lenders.

2.12 Deposit Accounts. On or before the 120th day after the Third Amendment
Effective Date, the Target shall execute and deliver to the Administrative
Agent, deposit account control agreements for each of its Deposit Accounts in
accordance with Section 5.1 of the Pledge and Security Agreement.

2.13 Application of Proceeds. On or prior to the Third Amendment Effective Date,
Borrower shall establish or designate a segregated Deposit Account with Compass
Bank (the “Specified Account”) maintained in accordance with Section 5.1 of the
Pledge and Security Agreement. On the Third Amendment Effective Date, pursuant
to the Borrowing Notice delivered by the Borrower with respect to the Tranche B
Loans, the Agent shall transfer the proceeds of the Tranche B Loans (1) first,
to a segregated cash collateral Deposit Account to cash collateralize letters of
credit under the Compass LC Facility (the “Segregated Account”), and (2) second,
to the Specified Account to be set aside to pay the purchase price to consummate
the Target Acquisition on or before December 31, 2012 and for working capital
purposes, in each case, in accordance with Section 5.9 of the Credit Agreement.
Upon consummation of the Target Acquisition, which shall be on or before
December 31, 2012, the Borrower shall provide to the Administrative Agent a
certificate from a Responsible Officer of the Borrower stating that (i) all
conditions precedent to the Target Acquisition have been met and that the Target
Acquisition was consummated in accordance with the terms and conditions of the
Target Purchase Agreement and this Agreement, (ii) after giving effect to the
Target Acquisition, all representations and warranties of each Credit Party set
forth in the Credit Agreement (as amended hereby) are true and correct as of
such date (except in the case of representations and warranties that are made
solely as of an earlier date or time, which representations and warranties shall
be true and correct as of such earlier date or time); and (iii) after giving
effect to the Target Acquisition, no Default has occurred and is continuing, and
that, accordingly, the Tranche B

 

Appendix 2 – Page 5



--------------------------------------------------------------------------------

Maturity Date has been extended to July 1, 2013; it being understood and agreed
that if the Administrative Agent does not receive such notice on or before
December 31, 2012, it and the Lenders shall be entitled to assume that the
Target Acquisition did not occur in accordance with the Target Purchase
Agreement and this Agreement on or before December 31, 2012 and that the Tranche
B Maturity Date is January 7, 2013. If the Target Acquisition is not consummated
on or prior to December 31, 2012, the Borrower shall immediately cause all funds
previously deposited as cash collateral into the Segregated Account to be
transferred into the Specified Account, shall not use or apply any of the funds
and deposits in the Specified Account, and shall, on or prior to January 7,
2013, apply all funds in the Specified Account and any funds remaining in any
Deposit Account where cash collateral for the Compass LC Facility was deposited
to the repayment of the Tranche B Obligations. Notwithstanding anything herein
to the contrary, the Borrower shall repay all Tranche B Obligations on the
Tranche B Maturity Date.

 

Appendix 2 – Page 6



--------------------------------------------------------------------------------

APPENDIX 3

CONDITIONS PRECEDENT TO TRANCHE B LOANS

The obligation of each Tranche B Lender to fund its Pro Rata Share of the
Tranche B Commitment on the Third Amendment Effective Date shall be subject to
the prior or concurrent satisfaction of each of the conditions precedent set
forth in this Appendix 3 unless any such condition is waived, in writing by each
Tranche B Lender:

a) Documentation. Administrative Agent shall have received the following duly
executed by all the parties thereto, in form and substance satisfactory to the
Administrative Agent, the Requisite Lenders and each Tranche B Lender, and,
where applicable, in sufficient copies for the Administrative Agent and each
Lender:

i. the Third Amendment, any Note if requested by a Tranche B Lender payable to
such Lender in the amount of its Tranche B Commitment, amendments to the Pledge
and Security Agreement and the Pledge Agreement, , and all attached exhibits and
schedules hereto and thereto;

ii. certificates of a Responsible Officer of each Credit Party as of the date of
this Agreement (A) attesting to the resolutions of the Board of Directors of
such Credit Party approving the execution, delivery and performance of the Loan
Documents to which such Credit Party is a party, (B) certifying and attaching
the Organizational Documents of such Credit Party, (C) certifying to and
attaching all other documents evidencing other necessary corporate action and
governmental approvals, if any, with respect to this Agreement, the Third
Amendment, the Tranche B Note, and the other Loan Documents and (D) certifying
the names and true signatures of the officers of such Credit Party authorized to
sign this Agreement, any Notes and the other Loan Documents to which such Credit
Party is a party;

iii. appropriate UCC-1 and UCC-3, as applicable, financing statements covering
Target’s right, title and interest in the Collateral for filing with the
appropriate authorities and any other documents, agreements or instruments
necessary to create an Acceptable Security Interest in such Collateral (other
than the Excluded Collateral);

iv. certificates of good standing for the Target and each Credit Party in each
state in which the Target and each Credit Party is organized and, with respect
to the Target, in each state in which Target is organized or qualified to do
business, which certificate shall be dated as of a date not less than 15 days
prior to the Third Amendment Effective Date and acceptable to the Requisite
Tranche B Lenders and the Requisite Lenders;

v. a certificate dated as of the date of this Agreement from the Responsible
Officer of the Borrower stating that (A) all representations and warranties of
each Credit Party set forth in this Agreement are true and correct in all
material respects (except that any representation and warranty that is qualified
as to “materiality” or “Material Adverse

 

Appendix 3 – Page 1



--------------------------------------------------------------------------------

Change” shall be true in all respects) as of such date (except in the case of
representations and warranties that are made solely as of an earlier date or
time, which representations and warranties shall be true and correct as of such
earlier date or time); and (B) after giving effect to the Waiver in the Third
Amendment, no Default has occurred and is continuing as of such date; and
(C) the conditions in this Appendix 3 (other than the consummation of the Target
Acquisition) have been met;

vi. satisfactory review by the Requisite Lenders and Requisite Tranche B Lenders
of the letter of credit reimbursement agreement evidencing the Compass LC
Facility, which shall be evidenced by a written notice by the Requisite Lenders
and Requisite Tranche B Lenders to the Administrative Agent and Borrower of such
satisfactory review;

vii. such other documents, governmental certificates, agreements and lien
searches as the Administrative Agent or the Requisite Tranche B Lenders may
reasonably request; and

viii. each Lender shall have received an executed copy or, if not available, the
then current draft of the Target Purchase Agreement.

b) Payment of Fees. On the Third Amendment Effective Date, Borrower shall have
paid all costs and expenses that have been invoiced and are payable pursuant to
Section 10.4.

c) Security Instruments. Administrative Agent shall have received all
appropriate evidence required by Administrative Agent, the Requisite Lenders,
and the Tranche B Lenders in their sole discretion necessary to determine that
Administrative Agent (for its benefit and the benefit of the Secured Parties)
shall have an Acceptable Security Interest in the Collateral, including, without
limitation, as of the date of the consummation of the Target Acquisitions,
Collateral comprised of Target Property, other than Excluded Collateral and that
all actions or filings necessary to protect, preserve and validly perfect such
Liens have been made, taken or obtained or shall, on the date of the
consummation of the Target Acquisitions, be made, taken or obtained, as the case
may be, and are (or with respect to the Target, shall, on the date of the
consummation of the Target Acquisition, be) in full force and effect.

d) No Default. No event or conditions exists that would constitute a Default or
Event of Default.

e) Representations and Warranties. The representations and warranties contained
in Article IV of the Credit Agreement, the Third Amendment, and in each other
Loan Document shall be true and correct in all material respects (except that
any representation and warranty that is qualified as to “materiality” or
“Material Adverse Change” shall be true and correct in all respects) as of such
date (except in the case of representations and warranties that are made solely
as of an earlier date or time, which representations and warranties shall be
true and correct as of such earlier date or time).

f) Material Adverse Change. No event or circumstance that could cause a Material
Adverse Change shall have occurred since the Closing Date.

 

Appendix 3 – Page 2



--------------------------------------------------------------------------------

g) No Proceeding or Litigation, No Injunctive Relief. No action, suit,
investigation or other proceeding (including, without limitation, the enactment
or promulgation of a statute or rule) by or before any arbitrator or any
Governmental Authority shall be threatened or pending and no preliminary or
permanent injunction or order by a state or federal court shall have been
entered (i) in connection with this Agreement, the Third Amendment, or any other
document or transaction contemplated hereby or thereby or (ii) which, in any
case, in the judgment of Requisite Tranche B Lenders or the Requisite Lenders,
could reasonably be expected to result in a Material Adverse Change (other than
the developments under the litigation proceedings set forth on Schedule 4.7
which have been disclosed to Administrative Agent and the Lenders prior to the
Third Amendment Effective Date).

h) Consents, Licenses, Approvals, etc. Administrative Agent shall have received
true copies (certified to be such by the applicable Credit Party or other
appropriate party) of all consents, licenses and approvals required in
accordance with applicable law, or in accordance with any document, agreement,
instrument or arrangement to which any Credit Party is a party, in connection
with the execution, delivery, performance, validity and enforceability of this
Agreement, and the other Loan Documents. In addition, each Credit Party shall
have all such material consents, licenses and approvals required in connection
with the continued operation of such Credit Party, and such approvals shall be
in full force and effect, and all applicable waiting periods shall have expired
without any action being taken or threatened by any competent authority which
would restrain, prevent or otherwise impose material and adverse conditions on
this Agreement and the actions contemplated hereby.

i) Repayment of Other Debt. Concurrently with, the making of Tranche B Loans
hereunder, any Debt required to be paid pursuant to the terms and conditions of
the Target Purchase Agreement shall be paid in full or arrangements, reasonably
acceptable to the Requisite Lenders and the Requisite Tranche B Lenders, for the
repayment of such Debt on the date of the Target Acquisition shall have been
made.

j) USA PATRIOT Act. Each Credit Party shall have delivered to the Administrative
Agent and each Lender that is subject to the PATRIOT Act such information
requested by the Administrative Agent and such Lender in order to comply with
the PATRIOT Act.

k) Intercreditor Agreement. The consent of JPMorgan Chase Bank, N.A. pursuant to
Section 6(a) of the Intercreditor Agreement, in form and substance reasonably
acceptable to the Requisite Lenders and the Requisite Tranche B Lenders, shall
have been obtained.

l) Opinion. The Administrative Agent and Lenders shall have received an opinion
of Credit Parties’ counsel dated as of the date of this Agreement covering the
matters as Administrative Agent and Lenders may reasonably request.

m) Exit Closing Fee. The Borrower shall have paid the Lenders existing on the
Closing Date the Closing Fee in immediately available funds.

 

Appendix 3 – Page 3



--------------------------------------------------------------------------------

n) Perfection Certificate. Receipt by the Administrative Agent of a perfection
certificate completed and executed by the Target in form and substance
satisfactory to the Administrative Agent, the Requisite Lenders and the
Requisite Tranche B Lenders.

 

Appendix 3 – Page 4